Exhibit 10.5

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.

 

ASSET PURCHASE AGREEMENT

BY AND AMONG

SOTIO, LLC,

SOTIO N.V.,

AND

UNUM THERAPEUTICS INC.

Dated as of August 28, 2020

 

 



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Section 1 - Purchase and Sale of Assets

1

 

 

1.1

Sale of Assets1

 

 

1.2

Excluded Assets3

 

 

1.3

Assumption of Liabilities4

 

 

1.4

Assignment of Contracts and Rights5

 

 

1.5

Signing and Closing6

 

 

1.6

Purchase Price7

 

 

1.7

Payment of Closing Payment7

 

 

1.8

Allocation of Purchase Price7

 

 

1.9

Milestone Payments8

 

 

1.10

Transfer Expenses, Costs, Fees10

 

 

1.11

Further Assurances10

 

Section 2 - Representations and Warranties of Seller

10

 

 

2.1

Organization10

 

 

2.2

Authorization and Non-Contravention11

 

 

2.3

Title to Properties; Liens; Condition of Properties11

 

 

2.4

Sufficiency of Assets12

 

 

2.5

Intellectual Property12

 

 

2.6

Acquired Contracts15

 

 

2.7

Litigation15

 

 

2.8

Permits; Compliance with Legal Requirements15

 

 

2.9

Employee Plans; ERISA16

 

 

2.10

Environmental Matters17

 

 

2.11

Employees and Consultants; Labor Matters17

 

 

2.12

CFIUS19

 

 

2.13

No Brokers or Finders19

 

 

2.14

Condition of Assets19

 

 

2.15

Relationships with Affiliates19

 

 

2.16

Suppliers19

 

 

2.17

Tax Matters19

 

 

2.18

No Material Adverse Effect20

 

 

2.19

No Other Representations or Warranties20

 

Section 3 - Representations and Warranties of Buyer

20

 

 

3.1

Organization20

 

 

3.2

Authorization and Non-Contravention20

 

 

3.3

No Brokers or Finders21

 

 

3.4

Required Financing21

 

 

3.5

No Other Representations or Warranties21

 

Section 4 - Closing Conditions

21

 

 

4.1

Conditions to the Obligations of Buyer21

 

i



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

 

4.2

Conditions to the Obligations of Seller24

 

Section 5 – Covenants

25

 

 

5.1

[Reserved]25

 

 

5.2

Employee and Related Matters25

 

 

5.3

Tax Matters26

 

 

5.4

[Reserved]28

 

 

5.5

[Reserved]28

 

Section 6 – Additional Covenants

28

 

 

6.1

Payments with Respect to Purchased Assets28

 

 

6.2

Confidentiality28

 

 

6.3

Press Releases and Public Announcements28

 

 

6.4

Joint Intellectual Property Assets28

 

 

6.5

Buyer Guarantor28

 

 

6.6

Enforcement of Certain Obligations29

 

 

6.7

Access to Books and Records29

 

 

6.8

Misallocated Assets29

 

 

6.9

Delivery of Transferred Assets; Transfer of Emails29

 

 

6.10

Preservation of Dataroom30

 

Section 7 – Reserved

30

 

Section 8 - Indemnification

30

 

 

8.1

Indemnification by Seller30

 

 

8.2

Indemnification by Buyer31

 

 

8.3

Limitations on Liability31

 

 

8.4

Survival32

 

 

8.5

Claims for Indemnification33

 

 

8.6

Third Party Claims34

 

 

8.7

Escrow Fund Release35

 

 

8.8

Right of Set-Off35

 

 

8.9

Tax Treatment36

 

Section 9 - Definitions

36

 

 

9.1

Certain Definitions36

 

 

9.2

Other Capitalized Terms43

 

Section 10 - Miscellaneous

44

 

 

10.1

Fees and Expenses44

 

 

10.2

Notices44

 

 

10.3

Entire Agreement45

 

 

10.4

Assignability; Binding Effect46

 

 

10.5

Interpretation46

 

 

10.6

Execution in Counterparts46

 

 

10.7

Amendments46

 

 

10.8

Bulk Sales Law46

 

 

10.9

Applicable Law; Jurisdiction46

 

ii



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

 

10.10

Other Remedies; Specific Performance47

 

 

10.11

Severability47

 

 

EXHIBITS

Exhibit A-Form of General Assignment, Assumption and Bill of Sale

Exhibit B-Sublease

Exhibit C-Form of Patent Assignment

Exhibit D-Form of Escrow Agreement

Exhibit E-Form of Restrictive Covenants Agreement

Exhibit F-Form of Transition Services Agreement

Exhibit G-Form of Cross-Covenant Note to Sue

Exhibit H-Form of Intellectual Property Assignment

 

 

 

iii



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into as of August 28,
2020 by and among Unum Therapeutics Inc., a Delaware corporation (“Seller”),
SOTIO, LLC, a Delaware limited liability company (“Buyer”), and SOTIO N.V., a
company organized under the laws of the Netherlands (“Buyer Guarantor”).  Buyer
and Seller are referred to collectively in this Agreement as the “Parties.”
Capitalized terms used herein but not otherwise defined shall have the meaning
set forth in Section 9.

W I T N E S E T H

WHEREAS, the Parties wish to provide for the purchase by Buyer of certain assets
from Seller and to provide for certain related transactions on the terms and
subject to the conditions and other provisions set forth in this Agreement and
the Transaction Documents;

WHEREAS, Seller is in the business, among other things, of developing curative
cell therapies for solid tumors and owns and operates the BOXR Platform and the
ACTIA Platform;

WHEREAS, subject to the terms and conditions hereof, Seller desires to sell
certain of Seller’s assets exclusively used in the operation of the BOXR
Platform or the ACTIA Platform;

WHEREAS, subject to the terms and conditions hereof, Buyer desires to purchase
such assets used in the operation of the BOXR Platform or the ACTIA Platform for
the consideration specified herein with the assumption by Buyer of certain
Assumed Liabilities; and

WHEREAS, simultaneously with the execution of this Agreement, each of [***]
(each, a “Key Employee”), has entered into an offer of employment with Buyer and
a confidentiality, invention assignment and non-solicitation agreement, in each
case, to be effective as of the Closing.

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and of the representations, warranties, conditions, agreements and
promises contained herein and other good and valuable consideration, the parties
hereto agree as follows:

Section 1 - Purchase and Sale of Assets

Sale of Assets

.  On the terms and subject to the provisions of this Agreement, Seller agrees
to sell, assign, transfer, convey and deliver to Buyer, and Buyer agrees to
purchase, take delivery of and acquire from Seller, at the Closing, all legal
and beneficial right, title and interest of Seller in and to the Purchased
Assets, free and clear of all Claims, other than Permitted Encumbrances.  As
used herein, “Purchased Assets” shall mean all right, title and interest of
Seller in and to the following assets of Seller related to, used in, or held for
use in the BOXR Platform or the ACTIA Platform, other than the Excluded Assets:

(a)The office supplies, machinery, equipment, furniture, furnishings, fixtures,
tools, instruments (including, for the avoidance of doubt, any computer,
specialized software and data associated therewith), Inventory and other
tangible personal property (collectively, the “Personal Property”), listed on
Schedule 1.1(a) hereto;



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

(b)Subject to Section 1.4, all the rights in and interests to the Contracts,
proposals and other related agreements set forth on Schedule 1.1(b) hereto
(collectively, the “Acquired Contracts”);

(c)All Seller Intellectual Property Assets, including the Seller Patents, Seller
Marks and Seller Copyrights listed on Schedule 1.1(c), but excluding, for the
avoidance of doubt, (i) the Patents listed on Schedule 1.2(b) and (ii) any
Intellectual Property Assets that are exclusively related to the ACTR Platform,
the COPR Platform or the Kiq Platform;

(d)All Transferred Regulatory Documentation;

(e)All Transferred Records;

(f)All rights under any agreements with the Seller Associates solely to the
extent relating to proprietary rights, confidentiality, noncompetition and
assignment of inventions (the “Purchased Confidentiality Rights”);

(g)All personnel files and records with respect to any Seller Associate who is
to become a Continuing Employee of Buyer;

(h)All right, title and interest of Seller in and to the goodwill incident to
the BOXR Platform or the ACTIA Platform, if any; and

(i)All claims, counterclaims, defenses, causes of action, rights under express
or implied warranties, rights of recovery, rights of set-off, rights of
subrogation and all other rights of any kind against any Third Party, to the
extent relating to any Purchased Assets or Assumed Liabilities (the “Purchased
Defenses and Claims”).

Notwithstanding the foregoing to the contrary or anything in Section 1.2 to the
contrary, and subject to Section 6.4, (i) any Seller Intellectual Property
Assets and any Excluded Assets (including any Intellectual Property Assets
contained within either any Regulatory Documentation or any books, records and
recorded information maintained by Seller or any of its Affiliates thereof as of
the Closing Date) that are necessary or reasonably useful in the development,
manufacture or commercialization of programs using the BOXR Platform or the
ACTIA Platform but not otherwise included among the Purchased Assets and (ii)
any Seller Intellectual Property Assets that would otherwise be Purchased Assets
but are necessary or reasonably useful in the development, manufacture or
commercialization of programs using the ACTR platform technology, in the case of
each of (i) and (ii), other than the Seller Patents listed on Schedule 1.1(c)
and the Patents listed on Schedule 1.2(b)) (collectively, the “Joint
Intellectual Property Assets”), shall be jointly owned by the Parties from and
after the Closing, and Seller shall only transfer to Buyer an undivided,
co-equal interest in such Joint Intellectual Property Assets, which undivided,
co-equal interest of Buyer in such Joint Intellectual Property Assets shall be a
“Purchased Asset” for purposes of this Agreement.

Excluded Assets

.  Notwithstanding any provision in Section 1.1 (other than the last paragraph
in Section 1.1), Seller is not selling, and Buyer is not purchasing, any other
assets,

2



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

properties or right of Seller or any of its Affiliates other than the Purchased
Assets (collectively, the “Excluded Assets”), which Excluded Assets shall
include:

(a)The rights which accrue or will accrue to Seller under the Transaction
Documents;

(b)All Intellectual Property Assets that are exclusively related to the ACTR
Platform, COPR Platform or Kiq Platform, including the Patents listed on
Schedule 1.2(b) (subject to the last paragraph in Section 1.1);

(c)All Contracts, other than the specifically listed Acquired Contracts
(including any such Contracts that are not listed on Schedule 1.1(b)) (the
“Excluded Contracts”);

(d)The furniture and lab equipment listed on Schedule 1.2(d);

(e)All real property interests whether owned or leased by Seller, including,
without limitation, the Indenture of Lease by and between King 200 CPD LLC and
Seller, dated as of July 7, 2015, as amended and in effect, with respect to the
property at 200 CambridgePark Drive, Cambridge, MA 02140 (the “Lease”);

(f)All accounts receivable, notes receivable or similar items;

(g)All securities or other equity interests of any Person owned by or held by
Seller or any of Seller’s Affiliates;

(h)All rights, claims and credits (including all indemnities, warranties and
similar rights), defenses or causes of action against third parties in favor of
Seller, Seller’s Affiliates or any of their respective representatives that are
not Purchased Defenses and Claims;

(i)The corporate seals, organizational documents, minute books, stock books, Tax
Returns, books of account or other records having to do with the corporate
organization of Seller and not solely related to the BOXR Platform or the ACTIA
Platform;

(j)Any employment agreement or employment offer letters to which Seller is a
party and any Employee Plan or any employment related policies, other than the
Purchased Confidentiality Rights;

(k)All bank accounts of Seller;

(l)All Permits, together with, if any, all rights of renewal and amenities
thereto;

(m)All Cash of Seller; and

3



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

(n)Any right to Tax credits or claims for the refund (or credit against future
payment) of any Taxes paid by Seller or its Affiliates (except to the extent
such Taxes are reimbursed by Buyer pursuant to Section 5.3(b)).

Assumption of Liabilities

.

(a)Assumed Liabilities.  On the terms and subject to the conditions in this
Agreement, upon the Closing, Buyer shall assume and agree to pay or discharge
when due or perform in accordance with their respective terms all Liabilities in
respect of the Acquired Contracts but only to the extent that such Liabilities
thereunder are required to be performed after the Closing Date, were incurred in
the ordinary course of business and do not relate to any failure to perform,
improper performance, warranty or other breach, default or violation by Seller
on or prior to the Closing; provided, however, that (i) Buyer shall not assume,
be responsible for, be bound by, pay, perform or discharge, or have any
liability or obligations with respect to the [***], and (ii) subject to Section
1.4, Buyer shall not be obligated to assume, pay, perform or discharge any
Liability under any such Acquired Contract, if Seller shall not have obtained,
prior to the Closing Date, any consent required to be obtained from any Person
with respect to the assignment or delegation to Buyer of any rights or
obligations under such Acquired Contract (collectively, the “Assumed
Liabilities”).

(b)Excluded Liabilities.  Notwithstanding the provisions of Section 1.3(a) or
any other provisions in the Transaction Documents to the contrary, other than
the Assumed Liabilities, Buyer shall not assume, be responsible for, be bound
by, pay, perform or discharge, or have any liability or obligations with respect
to, any Liabilities of Seller or any of its Affiliates or the BOXR Platform or
the ACTIA Platform of any kind or nature whatsoever, and Seller shall be
responsible for, be bound by, pay, perform or discharge, all obligations or
Liabilities of Seller or any of its Affiliates or the BOXR Platform or the ACTIA
Platform of any kind or nature, whether or not related to the BOXR Platform or
the ACTIA Platform or the Purchased Assets (the “Excluded Liabilities”), and
including, without limiting the generality of the foregoing, all of the
following Liabilities:

(i)Any Liabilities arising out of or related to the ownership, use or operation
of the BOXR Platform or the ACTIA Platform or the Purchased Assets prior to
Closing;

(ii)Any Liabilities to the extent either arising out of or relating to the
Excluded Assets;

(iii)All Liabilities agreed to be performed by Seller pursuant to the terms of
this Agreement or any of the Transaction Documents;

(iv)All Liabilities arising prior to or as of the Closing Date relating to,
arising out of, or otherwise resulting from the engagement, service, or
termination of engagement or service, of any employees, independent contractors,
consultants, or other individuals who provide services to Seller or any of its

4



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

Affiliates (including any Liabilities arising out of or relating to or pursuant
to any compensation or benefit plan, program, policy, agreement or arrangement
that is or was at any time prior to the Closing Date established, sponsored,
maintained or contributed to or required to be contributed to by Seller or any
of its Affiliates);

(v)All expenses incurred by Seller in connection with the transactions
contemplated by this Agreement;

(vi)Any Liabilities or obligations arising out of or resulting from the
ownership, possession or operation of the BOXR Platform or the ACTIA Platform or
the Purchased Assets prior to the Closing (in each case, to the extent arising
out of underlying facts, events or circumstances first occurring or first
existing or arising from an event occurring prior to the Closing);

(vii)(A) any Liability of Seller or any Affiliate of Seller for income Taxes,
(B) any Liability of Seller or any Affiliate of Seller for Taxes, or any
Liability for Taxes with respect to the Purchased Assets or Assumed Liabilities,
in each case arising with respect to taxable periods (or portions thereof)
ending on or prior to the Closing Date, (C) any Liability of Seller or any
Affiliate of Seller for the unpaid Taxes of any Person under Treasury Regulation
Section 1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, or by contract, and (D) any Transfer Taxes for which
Seller is liable under Section 5.3(a);

(viii)Earned but unpaid compensation of any kind accrued by Seller Associates
prior to or as of the Closing Date, including without limitation retroactive pay
raises, commission payments, officer or employee bonuses, unpaid profit-sharing
plans or payments, and any accrued but unpaid severance or similar obligations
prior to or as of the Closing Date;

(ix)Liabilities that have accrued under any employment, consulting or
independent contractor agreement by and between Seller and any Seller Associate
prior to the Closing Date;

(x)Liabilities relating to any transaction bonus, change of control, parachute
or similar payment;

(xi)Liabilities of relating to any Seller Associates who are not Continuing
Employees; and

(xii)Any other liability or obligation that is not an Assumed Liability.

Assignment of Contracts and Rights

.

(a)Notwithstanding anything to the contrary contained in this Agreement, this
Agreement and the other Transaction Documents shall not constitute an agreement
to assign or transfer any Contract or Permit constituting a Purchased Asset, or

5



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

any other Purchased Asset, if an attempted assignment thereof, without consent
of any Third Party thereto, would constitute a breach or other contravention
thereof or in any way adversely affect the rights of Buyer thereunder.

(b)Prior to Closing, Seller will use its commercially reasonable efforts to
obtain the consent of all necessary Third Parties to any Contract or Permit
constituting a Purchased Asset, or any other Purchased Asset that is not
assignable or transferable to Buyer either by virtue of the provisions thereof
or under applicable Legal Requirements without the consent of one or more Third
Parties, for the assignment thereof to Buyer or its designated Affiliate;
provided however, that Seller shall not be required to make any payment or
concession to any Third Party in order to obtain any such authorizations,
approvals, consents or waivers from such Third Party.

(c)If any Contract or Permit constituting a Purchased Asset, or any other
Purchased Asset is not assignable or transferable to Buyer either by virtue of
the provisions thereof or under applicable Legal Requirement without the consent
of one or more Third Parties (each a “Non-Assignable Right”), Seller shall use
its commercially reasonable efforts to obtain such consents after the execution
of this Agreement until such consent is obtained; provided however, that Seller
shall not be required to make any payment or concession to any Third Party in
order to obtain any such authorizations, approvals, consents or waivers from
such Third Party.

(d)If any such consent cannot be obtained prior to the Closing, then
notwithstanding anything to the contrary in this Agreement or the Transaction
Documents, (i) this Agreement and the related instruments of transfer shall not
constitute an assignment or transfer of the Non-Assignable Right and (A) Seller
shall use its commercially reasonable efforts to obtain such consent as soon as
practicable after Closing, and pending the receipt of such consents, shall use
its commercially reasonable efforts to maintain good relations with any obligees
or other counterparties in connection with such Non-Assignable Right, and (B)
Buyer shall cooperate, to the extent commercially reasonable with Seller in
Seller’s efforts to obtain such consent; and (ii) at Buyer’s election, (x) the
Non-Assignable Right shall be an Excluded Asset and Buyer shall have no
obligation pursuant to Section 1.1 or Section 1.3(a) or otherwise with respect
to any such Non-Assignable Right or any Liability with respect thereto or (y)
Seller shall use its commercially reasonable efforts to cooperate in an
arrangement under which Buyer would obtain the benefits and assume the
obligations of such Non-Assignable Right, including by (1) entering into
reasonable alternative arrangements on terms mutually agreeable to Buyer and
Seller and (2) enforcing, at the cost of and for the account of Buyer, any and
all rights of Seller against the other party thereto arising under the
Non-Assignable Right, it being understood and agreed that Buyer’s assumption of
the obligations of such Non-Assignable Right pursuant to an arrangement
described in this clause (y) shall constitute Assumed Liabilities for purposes
of this Agreement. Notwithstanding the foregoing, no Party hereto shall be
required to make any payment or concession to any Third Party in order to obtain
any authorizations, approvals, consents or waivers from such Third Party.

Signing and Closing

.  Subject to the terms and conditions of this Agreement, the consummation of
the transactions contemplated by this Agreement (the “Closing”) shall take place

6



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

remotely through the execution and exchange of the documents and agreements
contemplated herein to be executed and delivered in connection with the Closing
(or such other place as the parties may agree) no later than the second (2nd)
business day following the satisfaction or waiver of each of the conditions set
forth in Section 4 hereof (other than those conditions that by their nature are
to be satisfied by actions taken at the Closing, but subject to the satisfaction
or waiver of such conditions), or at such other time and place as may be
mutually agreed to by the parties.  Such date referred to in this Agreement as
the “Closing Date.”

Purchase Price

.

(a)In consideration for the sale, transfer, conveyance, assignment and delivery
to Buyer of the Purchased Assets and the other obligations of Seller pursuant to
this Agreement, the Buyer shall (i) pay the Total Consideration in accordance
with Section 1.7 and Section 1.9 and (ii) assume the Assumed Liabilities.

Payment of Closing Payment

.

(a)At the Closing, Buyer shall:

(i)pay to Seller the Closing Purchase Price less the Escrow Amount in cash by
wire transfer of immediately available funds to the account(s) designated in
writing to Buyer by Seller not less than two (2) business days prior to the
Closing;

(ii)deposit the Escrow Amount by wire transfer of immediately available funds to
the account(s) designated by the Escrow Agent, to be held in escrow pursuant to
the terms of the Escrow Agreement; and

(iii)assume the Assumed Liabilities.

Allocation of Purchase Price

.

(a)Seller shall prepare an allocation statement (a “Draft Allocation Statement”)
allocating the Closing Purchase Price among the Purchased Assets in accordance
with the Internal Revenue Code of 1986, as amended (the “Code”), and applicable
Treasury Regulations promulgated thereunder. Seller shall deliver the Draft
Allocation Statement to Buyer as soon as reasonably practicable after the
Closing Date. Buyer may review and comment upon such allocation within [***] of
its receipt, and Buyer and Seller shall mutually cooperate in good faith to
agree on a mutually acceptable allocation statement within [***] of receipt of
Seller’s comments; provided, that in the event the Buyer and Seller are unable
to agree on a mutually acceptable allocation statement within such [***] period,
any dispute shall be resolved by an independent accounting firm mutually
acceptable to Buyer and Seller, the cost of which will be borne and paid
[***].  The allocation statement as agreed to by Buyer and Seller or as
determined by such independent accounting firm shall be referred to as the
“Allocation Statement”. In the event that additional amounts are paid pursuant
to Section 1.9 or the Total Consideration is adjusted pursuant to Section 8, the
Allocation Statement shall be revised in a manner consistent with this Section
1.8.  Buyer and Seller and their respective

7



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

Affiliates shall report, act and file Tax Returns (as defined below) in all
respects and for all purposes consistent with such Allocation Statements as
prepared and revised in accordance with this Section 1.8. Buyer and Seller shall
timely and properly prepare, execute, file and deliver all such documents, forms
and other information as the other party may reasonably request in connection
with such allocation.

(b)With respect to any Purchased Assets that are Personal Property, an amount of
the Closing Purchase Price equal to the net book value of such Purchased Assets,
in approximately the amounts set forth on Schedule 1.8, shall be allocated in
the Allocation Statement to such Purchased Assets, and the remainder of the
Total Consideration, and the value of any Assumed Liabilities to the extent
properly taken into account for income Taxes, shall be allocated in the
Allocation Statement among the Purchased Assets that are Seller Intellectual
Property Assets.

(c)The Allocation Statement will be conclusive and binding upon the Parties for
tax purposes, and no Party will make any statement or declaration to any taxing
authority that is inconsistent with the Allocation Statement, except as provided
below.  No Party will take or permit any of its affiliates or representatives to
take any position on any tax return, with any taxing authority or in any
judicial tax proceeding that is inconsistent with the Allocation Statement
except as required by a final determination within the meaning of Section
1313(a) of the Code or any equivalent provision of any applicable state or local
law. Each Party will timely notify the other Parties, and will timely provide
the other Parties with assistance, in the event of an examination, audit or
other proceeding regarding the Allocation Statement.  Notwithstanding anything
to the contrary herein, the Parties acknowledge that Seller and Buyer may be
required to use one or more different methodologies of allocating the Closing
Purchase Price for accounting or financial reporting purposes.

Milestone Payments

.  Subject to Section 8.8, Seller shall be entitled to certain contingent cash
payments determined as set forth below (collectively, the “Milestone Payments”).

(a)Milestone Payments.  Buyer shall promptly notify Seller in writing of the
first achievement of each milestone event set forth below (each, a “Milestone
Event”) by or on behalf of Buyer, and the Buyer shall make a one-time, cash
payment in the amount below corresponding to such Milestone Event, within [***]
after provision of such notice, to Seller of the Milestone Payment.  

Milestone Event

Milestone Payment (in U.S. Dollars)

Issuance of a Specified Claim by [***]

$[***]

Issuance of a Specified Claim by [***]

$[***]

 

(i)Certain Limitations.  Each of the Milestone Payments shall only be payable
once, upon the first occurrence of the corresponding Milestone

8



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

Event, and no additional payment will be due in the event of any repeated
occurrence of such Milestone Event.  For clarity, the aggregate amount of all
Milestone Payments under this Agreement shall not exceed U.S. $3,400,000.

(ii)[***].

(b)[***].

(c)The right of Seller to receive any amounts with respect to Milestone Payments
(i) shall not be evidenced by a certificate or other instrument, (ii) shall not
be assignable or otherwise transferable by Seller, and (iii) does not represent
any right other than the right to receive the consideration set forth in this
Section 1.9(a).  Any attempted transfer of the right to any amounts with respect
to Milestone Payments by Seller shall be null and void.

Transfer Expenses, Costs, Fees

.  Subject to Section 1.4 and Section 5.3(a), Seller and Buyer shall each bear
their own (i) costs incurred, whether at or subsequent to the Closing, in
connection with the transfer of the Purchased Assets in connection with this
Agreement, (ii) recording charges and fees applicable to the recordation of
deeds and mortgages and other instruments of transfer and (iii) costs of
obtaining or transferring permits, registrations, applications and other
tangible and intangible properties.

Further Assurances

.  Each party from time to time after the Closing at the request of any other
party and without further consideration shall do, execute, acknowledge, deliver
and file or cause to be done, executed, acknowledged, delivered or filed, all
such further acts, deeds, transfers, conveyances, assignments, documents,
certifications of transfer, assurances and take such other action as such other
party may reasonably require to more effectively carry out the terms and
conditions of, and the transactions contemplated by, this Agreement and to vest
more effectively in Buyer, or to put Buyer more fully in possession of, any of
the Purchased Assets and to carry out, evidence, and confirm the intended
purposes of this Agreement.

Section 2 - Representations and Warranties of Seller

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules delivered to Buyer as of the date hereof (the “Disclosure Schedules”),
Seller represents and warrants that the statements contained in this Section 2
are true and correct as of the date hereof and as of the Closing Date.

Organization

.  Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware with full corporate power and authority
to own or lease its properties and to conduct its business in the manner and in
the places where such properties are owned or leased or such business is
currently conducted, and is duly licensed or qualified to do business in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary, except where the failure to be so
licensed or qualified has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  Seller has
conducted its business in accordance, in all material respects, with Seller’s
Certificate of Incorporation or By laws, as currently in effect as of the date
hereof.

9



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

Authorization and Non-Contravention

.  This Agreement and all agreements, documents and instruments, including and
without limitation, the Transaction Documents, executed and delivered by Seller
pursuant hereto, are valid and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms, except as the
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights of creditors and
subject to general principles of equity.  The execution, delivery and
performance of this Agreement and all agreements, documents and instruments
executed and delivered by Seller pursuant hereto, have been duly authorized by
all necessary corporate or other actions of Seller. No filing with or notice to,
and no license, permit, authorization, registration, consent or approval of, any
Governmental Authority is required on the part of Seller for the execution,
delivery and performance by Seller of this Agreement and the Transaction
Documents.  Except as set forth in Schedule 2.2, the execution and delivery of
this Agreement and all agreements, documents and instruments to be executed and
delivered by Seller pursuant hereto and the performance of the transactions
contemplated by this Agreement and such other agreements, documents and
instruments, do not and will not:  (i) violate or result in a violation of,
conflict with or constitute or result in a violation of or default (whether
after the giving of notice, lapse of time or both) or loss of benefit under any
provision of Seller’s Certificate of Incorporation or By-laws, or cause the
creation of any mortgage, lien, pledge, security interest, charge, encumbrance,
claim, easement, covenant, condition or restriction of any nature (each, a
“Claim”) upon any of the Purchased Assets; (ii) violate, conflict with or result
in a violation of, or constitute a default (whether after the giving of notice,
lapse of time or both) under, any Legal Requirement applicable to Seller or to
which any of the Purchased Assets is subject; (iii) require from Buyer or Seller
any pre-closing or post-closing notice of, declaration or filing with, or
consent or approval of any Governmental Authority or other Third Party; or (iv)
violate or result in a violation of, or conflict with or constitute or result in
a violation of or default (whether after the giving of notice, lapse of time or
both) under, accelerate any obligation under, or give rise to a right of
termination of, any Approval or Contract related to the BOXR Platform or the
ACTIA Platform or by which the Purchased Assets are bound or any permit, license
or other authorization issued to Seller with respect to the BOXR Platform or the
ACTIA Platform by any Governmental Authority (such permits, licenses and
authorizations are collectively referred to herein as the “Permits”).

Title to Properties; Liens; Condition of Properties

.

(a)Seller is the sole and exclusive owner of, and has good, marketable and valid
title to all of the Purchased Assets, and the right to transfer (or cause to be
transferred) all Purchased Assets, free and clear of all Claims, other than
Permitted Encumbrances, to Buyer such that as of immediately following the
Closing, Buyer will have good title to the Purchased Assets, free and clear of
all Claims, other than Permitted Encumbrances.  All of such Purchased Assets are
free and clear of restrictions on or conditions to transfer or assignment, and
free and clear of Claims, other than Permitted Encumbrances or to the extent
described on Schedule 2.3(a) attached hereto.  All of the tangible Purchased
Assets are in good operating condition (ordinary wear and tear excepted).

(b)Seller owns no real property or interests in real property and has no
leasehold interest in real property relating to the BOXR Platform or the ACTIA
Platform

10



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

other than the Lease. Seller is not and, to the Knowledge of Seller, no other
party to the Lease is, in default, under any provision of the Lease. Seller has
not received any written notice of default and Seller is not in arrears in the
performance of any monetary obligation required of it under such Lease.  The
Lease is in full force and effect in accordance with the terms thereof and has
not been modified, altered or amended.  Seller has not received any written
notice of termination of the Lease.  Seller has delivered to Buyer true,
complete and accurate copies of the Lease. With respect to the Lease, Seller has
good and valid title to the leasehold estate relating thereto, free and clear of
all liens or encumbrances.

Sufficiency of Assets

.  The Purchased Assets and the Joint Intellectual Property Assets constitute
all of the assets used by Seller in operating the BOXR Platform or the ACTIA
Platform as currently operated by Seller.  The Purchased Assets are sufficient
to enable Buyer and its Affiliates to operate the BOXR Platform and the ACTIA
Platform after the Closing in substantially the same manner as operated by
Seller during the [***] period immediately prior to the Closing.  None of the
Excluded Assets are material to the BOXR Platform or the ACTIA Platform.

Intellectual Property

.

(a)Schedule 2.5(a) contains a complete and accurate list of all (i) Patents
owned or exclusively in-licensed by Seller and used or held for use in the
operation of the BOXR Platform or the ACTIA Platform (“Seller Patents”),
registered and unregistered Marks owned by Seller and used or held for use
exclusively in the operation of the BOXR Platform or the ACTIA Platform (“Seller
Marks”) and registered Copyrights owned by Seller and used or held for use
exclusively in the operation of the BOXR Platform or the ACTIA Platform (“Seller
Copyrights”), (ii) licenses, sublicenses or other agreements under which Seller
is granted rights by others in any Intellectual Property Assets exclusively for
use in the BOXR Platform or the ACTIA Platform (other than (A) any
non-customized software that (1) is so licensed solely in executable or object
code form pursuant to a nonexclusive, internal use software license and other
Intellectual Property Assets associated with such software and (2) is not
incorporated into, or material to the development, manufacturing, or
distribution of, any of the Programs or the BOXR Platform or the ACTIA Platform,
(B) any Intellectual Property Assets licensed on a nonexclusive basis ancillary
to the purchase or use of equipment, reagents or other materials, (C) any
confidential information provided under confidentiality agreements and (D)
agreements between Seller and its employees in Seller’s standard form thereof),
and (iii) licenses, sublicenses or other agreements under which Seller has
granted rights to others in Seller Intellectual Property Assets (other than (x)
any confidential information provided under confidentiality agreements and (y)
any Seller Intellectual Property Assets nonexclusively licensed to academic
collaborators, suppliers or service providers for the sole purpose of enabling
such academic collaborator, supplier or service providers to provide services
for Seller’s benefit).

(b)Except as set forth on Schedule 2.5(b):

(i)Seller exclusively owns all Seller Intellectual Property Assets, or is an
exclusive licensee of, and possesses adequate and enforceable rights

11



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

to such Intellectual Property Assets as necessary for the operation of the BOXR
Platform or the ACTIA Platform, free and clear of all Claims (other than
Permitted Encumbrances) and there are no actual or, to the Knowledge of Seller,
threatened ownership disputes relating to Seller Intellectual Property Assets;

(ii)all Seller Patents, Seller Marks and Seller Copyrights that have been issued
by, or registered, or are the subject of an application filed with, as
applicable, the U.S. Patent and Trademark Office, the U.S. Copyright Office or
any similar office or agency anywhere in the world are currently in compliance
with formal legal requirements (including, as applicable, the payment of filing,
examination and maintenance fees, inventor declarations, proofs of working or
use, timely post-registration filing of affidavits of use and incontestability
and renewal applications);

(iii)none of the Seller Patents owned by Seller have been abandoned, and none of
the Seller Patents owned by Seller have expired, lapsed, been declared invalid
(in whole or in part), or been declared unenforceable by any Governmental
Authority;

(iv)none of the Seller Intellectual Property Assets that has been issued by, or
registered or the subject of an application filed with, as applicable, the U.S.
Patent and Trademark Office, the U.S. Copyright Office or in any similar office
or agency anywhere in the world is subject to any maintenance fee or Tax or
action falling due within [***] following the Closing Date and any and all
annuities, maintenance fees, search fees and examination fees accrued prior to
the date hereof have been paid;

(v)no Seller Patent is now involved in any threatened or actual action, suit,
proceeding or claim, including any interference, reissue, reexamination or
opposition Proceeding, and Seller has no Knowledge of any facts which would form
a reasonable basis for any such action, suit, proceeding or claim;

(vi)Seller has not received any oral or written notice asserting that the
operation of the BOXR Platform or the ACTIA Platform as currently conducted or
the development, manufacture, or commercialization of Products as currently
conducted infringes, misappropriates or otherwise violates, the rights of any
other person or entity in or to any Intellectual Property Assets (“Third Party
IP Assets”) or constitutes a misappropriation of any Third Party IP Assets, and
Seller has no Knowledge of any facts or prior art which would form a reasonable
basis for any such infringement, misappropriation, or violation, or that any of
the Seller Intellectual Property Assets is invalid or unenforceable, and Seller
has no Knowledge of any facts or prior art which would form a reasonable basis
for any such invalidity or unenforceability;

(vii)to the Knowledge of Seller, Seller’s operation of the BOXR Platform or the
ACTIA Platform, as currently conducted, and the development, manufacture, or
commercialization of Products does not infringe or misappropriate

12



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

any Third Party IP Asset and Buyer’s development and commercialization of
BOXR1030 as currently contemplated will not infringe any Third Party IP Asset
after [***];

(viii)to the Knowledge of Seller, each Person who is or was an employee or
contractor of Seller and who is or was involved in the creation or development
of any Seller Intellectual Property Assets has signed a valid, enforceable
agreement containing a present assignment of such Seller Intellectual Property
Asset to Seller and confidentiality provisions protecting Trade Secrets and
confidential information of Seller;

(ix)Seller has performed appropriate inventorship determination for all Seller
Patents and to the Knowledge of Seller, there is no unsolved inventorship
dispute or alleged co-inventorship with respect to the Seller Patents;

(x)Seller has not itself or through a strawman filed any pre- or post-grant
proceedings, including third party observations, oppositions, reexaminations and
interferences, against intellectual property rights owned by a Third Party;

(xi)to the Knowledge of Seller, there is no, nor has there been any,
infringement or violation by any person or entity of any of the Seller
Intellectual Property Assets or Seller’s rights therein or thereto, nor has
there been any misappropriation by any person or entity of any of the Seller
Intellectual Property Assets;

(xii)Seller is not now and never was a member or promoter of, or a contributor
to, any industry standards body or similar organization that could require or
obligate Seller to grant or offer to any other Person any license or right to
any Seller Intellectual Property Assets;

(xiii)No funding, facilities, or personnel of any Governmental Authority or any
university, college, research institute, or other educational institution has
been or is being used, directly or indirectly, to create, in whole or in part,
Seller Intellectual Property Assets, except for any such funding or use of
facilities or personnel that does not result in such Governmental Authority or
institution obtaining ownership rights or any other similar right, title or
interest (including any “march in” rights) in or to such Seller Intellectual
Property Assets (including any claim or option to any of the foregoing);

(xiv)The Seller Intellectual Property Assets and the Joint Intellectual Property
Assets constitute all of the Intellectual Property Assets owned or controlled by
Seller or its Affiliates that were used or generated in the conduct of the
Programs prior to the Closing Date;

(xv)To the Knowledge of Seller, the know-how, Trade Secrets and confidential
information included within the Purchased Assets constitute all know-how, Trade
Secrets and confidential information necessary for Seller to

13



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

operate the BOXR Platform and the ACTIA Platform; provided, however, that the
foregoing representation is not a representation with respect to
non-infringement of Intellectual Property Assets; and

(xvi)Seller has taken all reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all proprietary information
included in the Seller Intellectual Property Assets.

Acquired Contracts

.  Each of the Acquired Contracts is valid, binding, enforceable and in full
force and effect, and none of Seller, or, to the Knowledge of Seller, any other
Person party to such contract is in default or breach (with or without the lapse
of time or the giving of notice, or both) under any such contract, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
moratorium, sponsorship or other Legal Requirement relating to or affecting
creditors’ rights generally and to general principles of equity, whether
considered at law or in equity.  No event or circumstance has occurred that,
with notice or lapse of time or both, would result in a termination of an
Acquired Contract or would cause or permit the acceleration or other changes of
any right or obligation or the loss of any benefit thereunder.  During the [***]
prior to the date hereof, Seller has not received written notice of any default,
non-renewal, termination or intention to terminate under any Acquired
Contract.  Complete and correct copies of each Acquired Contract (including all
modifications, amendments and supplements thereto and waivers thereunder) have
been made available to Buyer.  There are no material disputes pending or
threatened under any Acquired Contract.

Litigation

.

(a)There is no, and since [***] there has not been, litigation or governmental
Proceeding or investigation pending or, to the Knowledge of Seller, threatened,
by or against Seller or the BOXR Platform or the ACTIA Platform or affecting any
of the Purchased Assets or Assumed Liabilities, nor, to the Knowledge of Seller,
has there occurred any event on the basis of which any such litigation,
Proceeding or investigation might properly be instituted.  None of Seller nor
any officer or key employee of Seller in his or her capacity as such is, to the
Knowledge of Seller, a party to or in default with respect to any Order, writ,
injunction, decree, ruling or decision of any court, commission, board or other
Governmental Authority.

(b)To the Knowledge of Seller, there are no facts or circumstances that would
reasonably be expected to give rise to any Proceeding or Order that would be
required to be disclosed pursuant to clause (a) above.

Permits; Compliance with Legal Requirements

.

(a)The Permits listed on Schedule 2.8 comprise all of the licenses, permits, and
other authorizations required from any Governmental Authority for the lawful
conduct of the BOXR Platform or the ACTIA Platform.  The Permits are in full
force and effect, and the conduct of the BOXR Platform or the ACTIA Platform is
in accordance therewith, except where the failure to be so licensed has not had
and would not be reasonably likely to have a Material Adverse Effect.  Seller is
now and since [***] has been

14



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

in compliance with all applicable Legal Requirements applicable to the BOXR
Platform or the ACTIA Platform, except where the failure to be in compliance has
not had and would not be reasonably likely to have a Material Adverse Effect.

(b)Each of the Purchased Assets has been developed in compliance with all
applicable Legal Requirements, including but not limited to, the Animal Welfare
Act (7 U.S.C. 2131 et seq), the Controlled Substances Act (21 U.S.C. 801 et
seq.), the Public Health Services Act (42 U.S.C. 201 et seq.), the Food, Drug
and Cosmetic Act (21 U.S.C. 301 et. Seq) and the Food and Drug Administration’s
(the “FDA”) Good Laboratory Practice regulations and the FDA’s current Good
Manufacturing Practice regulations and guidance.

Employee Plans; ERISA

.

(a)Each material Employee Plan maintained, sponsored or contributed to by
Seller, or to which Seller is a party, for the benefit of employees of Seller (a
“Seller Employee Plan”) has been established, maintained, and operated in
compliance in all material respects with its terms and all applicable law,
including the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and the Code.  Neither Seller nor any ERISA Affiliate maintains,
sponsors or is required to contribute to, or has within the past [***]
maintained, contributed to or been required to contribute to, (i) any employee
benefit plan which is subject to Title IV of ERISA or Section 412 of the Code,
(ii) any “multiemployer plan” as defined in Section 3(37) of ERISA, (iii) any
“multiple employer plan” (within the meaning of Section 210 of ERISA or Section
413(c) of the Code) or (iv) any “multiple employer welfare arrangement” (as such
term is defined in Section 3(40) of ERISA).

(b)Each Seller Employee Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or may rely
on an opinion letter issued by the IRS with respect to a prototype plan adopted
in accordance with the requirements for such reliance, and, to the Knowledge of
Seller, nothing has occurred which would reasonably be expected to adversely
affect the qualified status of any such Seller Employee Plan.

(c)None of the Seller Employee Plans provides for medical or other welfare
benefits to any employees after their employment is terminated, other than (i)
as required by Part 6 of Subtitle B of Title I of ERISA or an analogous state
law requirement, or (ii) continuation coverage through the end of the month in
which such termination occurs.

(d)None of the execution or delivery of this Agreement, stockholder approval of
this Agreement or the consummation of the transactions contemplated by this
Agreement, either alone or in connection with any event, could (i) result in any
payment or benefit (or acceleration thereof) to employees of the Seller or (ii)
result in any payment or benefit to an employee of Seller being non-deductible
under Section 280G of the Code.

(e)For purposes of this Section 2.9:

15



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

(i)“Employee Plan” means (A) an “employee benefit plan” within the meaning of
Section 3(3) of ERISA whether or not subject to ERISA; (B) other plan, program,
policy, agreement or arrangement providing for stock options, stock purchases,
equity-based compensation, bonuses (including any annual bonuses and retention
bonuses) or other incentives, severance pay, deferred compensation, employment,
compensation, change in control or transaction bonuses, supplemental, vacation,
retirement benefits (including post-retirement health and welfare benefits),
pension benefits, profit-sharing benefits, fringe benefits, life insurance
benefits, perquisites, health benefits, medical benefits, dental benefits,
vision benefits, and all other employee benefit plans, agreements, and
arrangements, not described in (A) above; and (C) all other plans, programs,
policies, agreements or arrangements providing compensation to employees,
consultants and non-employee directors.

(ii)“ERISA Affiliate” means, with respect to any Entity, any other Person that
would be treated as a single employer with such Entity or part of the same
“controlled group” as such Entity under Sections 414(b),(c),(m) or (o) of the
Code.

Environmental Matters

.  Seller is, and since [***] has been, in compliance with all applicable
environmental, health and safety laws, rules, ordinances, bylaws and
regulations, and with all permits, registrations and approvals required under
such laws, rules, ordinances, bylaws and regulations (collectively,
“Environmental Laws”) relating to the BOXR Platform or the ACTIA Platform,
except where the failure to be in compliance has not had and would not be
reasonably likely to have a Material Adverse Effect.  Seller has not received
from any governmental authority any written notice of any failure to comply with
or any violation of Environmental Laws, or of any required or requested action,
or any threatened liability, relating to Environmental Laws.  No hazardous
waste, substance or material, and no oil, petroleum, petroleum product,
asbestos, asbestos-containing material, toxic substance, pollutant or
contaminant (collectively, “Hazardous Material”) has been released or is present
at, in, on, or under any real property owned, leased or operated by Seller in an
amount, manner, condition or concentration that requires any reporting,
notification, investigation, remediation, abatement or other response action
pursuant to any Environmental Laws.  The operations of the BOXR Platform and the
ACTIA Platform have not resulted in any release of Hazardous Material at, in, on
or under (i) any real property now or formerly owned, leased or operated by
Seller or (ii) any property to which Seller has transported or disposed of, or
allowed or arranged for any Third Party to transport or dispose of,
wastes.  Seller is not aware of any fact or circumstance which could involve the
BOXR Platform or the ACTIA Platform in any litigation, or impose upon Seller any
Liability, arising under any Environmental Laws.  Seller has obtained and is in
material compliance with all permits required to operate the BOXR Platform and
the ACTIA Platform at 200 CambridgePark Drive, Cambridge, MA 02142.

Employees and Consultants; Labor Matters

.

(a)Seller is not a party to any collective bargaining or other similar
agreements with respect to the employees, consultants, independent contractors
and other personnel service providers of Seller engaged in the BOXR Platform or
the ACTIA

16



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

Platform (collectively, the “Seller Associates”), and no Seller Associate is a
member of a union or other collective bargaining organization with respect to
his or her employment or engagement with Seller.  No labor union or other
collective bargaining unit represents or claims to represent any of the Seller
Associates and there is no union campaign being conducted to solicit cards from
employees to authorize a union to request a National Labor Relations Board
certifications election with respect to the Seller Associates.  Seller has never
experienced any union organization attempts, labor disputes, strikes, or work
stoppage or slowdown, and to Seller’s Knowledge, no such action is pending or
threatened.

(b) (i) All Seller Associates who are employees are employed on an “at-will”
basis and their employment can be terminated at any time for any reason without
notice or payment of severance or other compensation or consideration being owed
to such individual other than amounts owed as of the date of termination from
employment based on service before that date or as required under applicable
Legal Requirements; (ii) the relationships with each Seller Associate who is a
consultant, independent contractor, or other non-employee can be terminated at
any time for any reason without notice or any amounts being owed to such
individual other than with respect to compensation or payments accrued before
the termination; and (iii) Seller is not delinquent in payments to any Seller
Associate for any wages, salaries, commissions, bonuses, consulting fee, or
other compensation for any services performed for Seller as of the date hereof
or any amounts required to be reimbursed to such Person.

(c)Seller is, and at all times has been, in material compliance, with all
applicable Legal Requirements pertaining to labor, employment, and employment
practices, including, but not limited to, Legal Requirements respecting labor
relations, discrimination in employment, fair employment practices, terms and
conditions of employment, worker classification (including the proper
classification of workers as independent contractors and consultants), wages,
hours (including the proper classification of workers as exempt and nonexempt),
withholding, immigration, and occupational safety and health and employment
practices, including the requirements of the Immigration Reform Control Act of
1986.  There are no, and during the [***] prior to the date hereof, have not
been any, actions, suits, claims, charges, complaints, grievances, arbitrations,
investigations, or other legal Proceedings, whether internal or external,
against Seller involving or pertaining to any applicant for employment or
current or former Seller Associate, including, without limitation, any
Proceeding relating to unfair labor practices, employment discrimination,
harassment, retaliation, equal pay, wage or hours violations, unpaid wages,
unpaid commissions, wrongful termination or any other employment related matter
arising under applicable Legal Requirements, nor are any such Proceedings
pending, or to Seller’s Knowledge, threatened to be brought or filed, by or with
any Governmental Authority or arbitrator in any forum.  All Seller Associates
who are employees have been correctly classified as exempt or non-exempt for
purposes of the Fair Labor Standards Act (“FLSA”) and any similar state law, and
overtime has been properly recorded and paid for all such employees classified
as non-exempt.  Each Seller Associate who is a consultant, independent
contractor, or other non-employee has been correctly classified as such pursuant
to applicable Legal Requirements.

17



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

(d)Seller has never implemented any “plant closing,” “mass layoff,” or other
similar action that did, or would reasonably have been expected to, require
notification under the federal Worker Adjustment Retraining and Notification Act
of 1988 or other similar state law, and no such actions that will, or may
reasonably be expected to, require such notification are planned or
contemplated. There has been no “employment loss” as defined by the WARN Act
within the [***] prior to the Closing Date.

CFIUS

.  Seller represents and warrants that it does not engage in the design,
fabrication, development, testing, production or manufacture of critical
technologies and is not a TID US Business within the meaning of the Defense
Production Act of 1950, as amended, including all implementing regulations
thereof.

No Brokers or Finders

.  No person has or will have, as a result of the transactions contemplated by
this Agreement or the Transaction Documents, any right, interest or claim
against or upon Seller or Buyer for any commission, fee or other compensation as
a finder or broker because of any act or omission by Seller or its Affiliates.

Condition of Assets

. Each tangible asset (whether owned or leased) included in the Purchased Assets
has no material defects, is in good operating condition and repair (ordinary
wear and tear excepted) for comparable assets in the industry, and is adequate
and suitable in all material respects for its use in connection with the
operation of the BOXR Platform or the ACTIA Platform.

Relationships with Affiliates

.  Except as set forth on Schedule 2.15, (a) the Purchased Assets do not include
any Contracts to which Seller on the one hand and any of its Affiliates on the
other hand, are party, and (b) neither Seller nor any Affiliate thereof
possesses, directly or indirectly, any material financial interest in any Person
which is a supplier, distributor, customer, licensor, licensee, lessor, lessee,
or competitor of Seller with respect to the BOXR Platform or the ACTIA Platform.

Suppliers

.  Schedule 2.16 sets forth the ten (10) largest suppliers of the BOXR Platform
and the ACTIA Platform, determined by purchases for the [***] (“Top
Suppliers”).  Seller has not received any written notice since [***] that any
Top Supplier has (i) has terminated, or may terminate its relationship with
Sellers with respect to the BOXR Platform or the ACTIA Platform or (ii) has
materially and adversely changed the pricing of its goods or services used by
Seller in the BOXR Platform or the ACTIA Platform.

Tax Matters

.

(a)To the extent relating to the Purchased Assets or the BOXR Platform or the
ACTIA Platform, Seller (i) has duly and timely filed (or has caused to be duly
and timely filed) all income and other material Tax Returns required to be
filed, and all such Tax Returns are true, complete and correct in all material
respects and (ii) has timely paid or caused to be timely paid all material Taxes
required to be paid (whether or not shown as due on any Tax Return).

(b)Seller has not received any written notice from any governmental body
indicating any pending or proposed audit, claim, deficiency or assessment with
respect to Taxes relating to the Purchased Assets or the BOXR Platform or the
ACTIA

18



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

Platform, and no unresolved deficiencies or additions to such Taxes have been
proposed, asserted, or assessed in writing against Seller.

(c)There are no liens or other encumbrances for Taxes upon any of the Purchased
Assets, except for Permitted Encumbrances.

(d)There are no Taxes of Seller or any of its Affiliates for which Buyer or any
of its Affiliates could become liable as a result of the transactions
contemplated by this Agreement.

(e)To the extent relating to the Purchased Assets or the BOXR Platform or the
ACTIA Platform, Seller has complied in all material respects with all applicable
laws relating to the collection or withholding of material Taxes (including
sales Taxes or withholding of Taxes from the wages of employees) and has duly
and timely withheld and paid over to the appropriate governmental body all
material amounts required to be withheld and paid over under all applicable Tax
laws.

(f)To the extent relating to the Purchased Assets or the BOXR Platform or the
ACTIA Platform, Seller will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any period (or any
portion thereof) ending after the Closing Date as a result of any prepaid amount
or deferred revenue received on or prior to the Closing.

No Material Adverse Effect

.  There has been no Material Adverse Effect on the BOXR Platform or the ACTIA
Platform since [***].

No Other Representations or Warranties

.  Seller hereby acknowledges and agrees that, except for the representations
and warranties contained in this Agreement, neither Buyer nor any other person
on behalf of Buyer makes any express or implied representation or warranty with
respect to Buyer or with respect to any other information provided to Seller or
any of its Affiliates in connection with the transactions contemplated hereby,
and (subject to the express representations and warranties of Buyer set forth in
Section 3) neither Seller nor any of its Representatives, stockholders or
members, has relied on any such information (including the accuracy or
completeness thereof).

Section 3 - Representations and Warranties of Buyer

Buyer represents and warrants that the statements contained in this Section 3
true and correct as of the date hereof.

Organization

.  Buyer is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware with full power to own or
lease its properties and to conduct its business in the manner and in the places
where such properties are owned or leased or such business is conducted by it.

Authorization and Non-Contravention

.  This Agreement and all agreements, documents and instruments, including and
without limitation, the Transaction Documents, executed and delivered by Buyer
pursuant hereto are valid and binding obligations of Buyer

19



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

enforceable in accordance with their respective terms, except as the enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors and subject to
general principles of equity.  Buyer has full right, authority, power and
capacity to enter into this Agreement and all agreements, documents and
instruments executed and delivered by Buyer pursuant hereto and to carry out the
transactions contemplated hereby and thereby.  The execution and delivery by
Buyer of this Agreement and all agreements, documents and instruments executed
and delivered by Buyer pursuant hereto and the performance of the transactions
contemplated by this Agreement and such other agreements, documents and
instruments do not and will not:  (i) violate or result in a violation of,
conflict with or constitute or result in a violation of or default (whether
after the giving of notice, lapse of time or both) or loss of benefit under any
provision of the Buyer’s organizational documents, or cause the creation of any
Claim upon any of the assets of Buyer; (ii) violate, conflict with or result in
a violation of, or constitute a default (whether after the giving of notice,
lapse of time or both) under, any Legal Requirement applicable to Buyer; (iii)
require from Buyer or Seller any pre-closing or post-closing notice to,
declaration or filing with, or consent or approval of any Governmental Authority
or other Third Party; or (iv) violate or result in a violation of, or conflict
with or constitute or result in a violation of or default (whether after the
giving of notice, lapse of time or both) under, accelerate any obligation under,
or give rise to a right of termination of, any Approval or material contract or
agreement with any Third Party to which Buyer is a party or by which Buyer or
its assets are bound or any permit, license, authorization or other obligation
issued to Buyer by any Governmental Authority, in each case, other than such
violations or conflicts that would not have a material adverse effect on Buyer
or its ability to consummate the transactions contemplated by this Agreement.

No Brokers or Finders

.  No person has or will have, as a result of the transactions contemplated by
this Agreement or the Transaction Documents, any right, interest or claim
against or upon Seller or Buyer for any commission, fee or other compensation as
a finder or broker because of any act or omission by Buyer.

Required Financing

.  Buyer currently has available to it, and will have at the Closing, sufficient
unrestricted funds to pay the Closing Purchase Price in full, subject to the
terms and conditions of this Agreement.

No Other Representations or Warranties

.  Buyer hereby acknowledges and agrees that, except for the representations and
warranties contained in this Agreement, neither Seller nor any other person on
behalf of Seller makes any express or implied representation or warranty with
respect to Seller or with respect to any other information provided to Buyer or
any of its Affiliates in connection with the transactions contemplated hereby,
and (subject to the express representations and warranties of Seller set forth
in Section 2 (in each case as qualified and limited by the Disclosure Schedule))
neither Buyer nor any of its Representatives, stockholders or members, has
relied on any such information (including the accuracy or completeness thereof).

Section 4 - Closing Conditions

Conditions to the Obligations of Buyer

.  The obligations of Buyer to purchase the Purchased Assets from Seller and to
assume the Assumed Liabilities are subject to the fulfillment

20



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

of the following conditions by Seller on or before the Closing (any or all of
which may be waived in whole or in part by Buyer):

(a)Representations and Warranties.  The representations and warranties of Seller
contained in this Agreement (other than the Fundamental Representations) shall
be true and correct in all material respects, on and as of the Closing Date,
with the same effect as if made on and as of the Closing Date (other than such
representations and warranties that are made as of a specified date, which
representations and warranties shall be true and correct in all material
respects as of such date).  Each of the Fundamental Representations shall be
true and correct in all respects (other than de minimis inaccuracies) on and as
of the Closing Date, with the same effect as if made on and as of the Closing
Date (other than such representations and warranties that are made as of a
specified date, which representations and warranties shall be true and correct
as of such date).

(b)Performance.  Seller shall have performed and complied in all material
respects with all covenants, conditions and agreements required by this
Agreement and each of the other Transaction Documents that are required to be
performed or complied with by Seller on or before the Closing.

(c)Material Adverse Effect.  Since the date hereof, there shall not have
occurred a Material Adverse Effect.

(d)Approvals; Third Party Consents.  The approvals, consents and/or waivers set
forth on Schedule 4.1(d) shall have been received by Seller (and a copy thereof
has been delivered to Buyer).

(e)Key Employees.  Each Key Employee shall have executed an employment agreement
and other customary new hire documents with Buyer or an Affiliate of Buyer (the
“Key Employee Agreements”), in each case effective on the Closing Date, and no
such Key Employee shall have expressed an intention (whether formally or
informally) in terminating their employment with the Buyer or Affiliate of Buyer
following the Closing.

(f)[***].

(g)Closing Deliverables.  At the Closing, Seller shall have delivered, or shall
have caused to be delivered, to Buyer, all in form and substance reasonably
satisfactory to Buyer, the following:

(i)The General Assignment, Assumption and Bill of Sale substantially in the form
attached here at Exhibit A (the “Bill of Sale”), duly executed by Seller;

(ii)A sublease agreement for the Lease, in substantially the form attached
hereto as Exhibit B (the “Sublease”), duly executed by Seller;

21



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

(iii)A Patent Assignment, in substantially the form attached hereto as Exhibit C
(the “Patent Assignment”), duly executed by Seller;

(iv)An Escrow Agreement, in substantially the form attached hereto as Exhibit D
(the “Escrow Agreement”), duly executed by Seller;

(v)A Restrictive Covenants Agreement, in substantially the form attached hereto
as Exhibit E (the “Restrictive Covenants Agreement”), duly executed by Seller;

(vi)A Transition Services Agreement, in substantially the form attached hereto
as Exhibit F (the “Transition Services Agreement”), duly executed by Seller;

(vii)A Cross-Covenant Not to Sue, in substantially the form attached hereto as
Exhibit G (the “Cross-Covenant”), duly executed by Seller;

(viii)An Intellectual Property Assignment, in substantially the form attached
hereto as Exhibit H (the “Intellectual Property Assignment”), duly executed by
Seller;

(ix)With respect to Seller, a certificate pursuant to Treasury Regulations
Section 1.1445-2(b), duly executed by Seller;

(x)Each Key Employee Agreement;

(xi)A certificate duly executed by the Chief Executive Officer of Seller
certifying that:

(A)the conditions specified in Section 4.1(a), Section 4.1(b) and Section 4.1(c)
have been fulfilled; and

(B)all documents to be executed by Seller and delivered at Closing have been
executed by a duly authorized officer of Seller.

(h)No Litigation.  No action or Proceeding by or before any court,
administrative body or Governmental Authority shall have been instituted or
threatened (i) against Seller with respect to the Purchased Assets, or (ii)
which seeks to enjoin, restrain or prohibit, or might result in damages in
respect of, this Agreement or the other Transaction Documents, or consummation
of the transactions contemplated by this Agreement and the other Transaction
Documents.  No law or regulation shall be in effect and no Order shall have been
entered in any action or Proceeding instituted by any party which enjoins,
restrains or prohibits this Agreement or the complete consummation of the
transactions contemplated in this Agreement.

(i)No Violation or Injunction.  The consummation of the transactions
contemplated by this Agreement shall not be in violation of any law or
regulation, and shall not be subject to any injunction, stay or restraining
Order.

22



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

Conditions to the Obligations of Seller

.  Seller’s obligations to sell, assign, convey, and deliver the Purchased
Assets, or to cause the Purchased Assets to be sold, assigned, conveyed or
delivered, as applicable, to Buyer are subject to the fulfillment of the
following conditions by Buyer on or before the Closing (any or all of which may
be waived in whole or in part by Seller):

(a)Representations and Warranties.  The representations and warranties of Buyer
contained in this Agreement shall be true and correct in all respects (without
giving effect to any materiality, “material adverse effect” or similar
qualifications contained therein), on and as of the Closing Date, with the same
effect as if made on and as of the Closing Date (other than such representations
and warranties that are made as of a specified date, which representations and
warranties shall be true and correct as of such date), except in each case where
any failure to be so true and correct would not prevent or delay Buyer’s ability
to consummate the transactions contemplated hereby.

(b)Performance.  Buyer shall have performed and complied in all material
respects with all covenants, conditions and agreements required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by Buyer on or before the Closing.

(c)Closing Deliverables.  At the Closing, Buyer shall deliver, or shall have
caused to be delivered, to Seller or the Escrow Agent, as applicable, the
following:

(i)The Bill of Sale, duly executed by Buyer;

(ii)The Sublease, duly executed by Buyer;

(iii)The Patent Assignment, duly executed by Buyer;

(iv)The Escrow Agreement, duly executed by Buyer and the Escrow Agent;

(v)The Restrictive Covenants Agreement, duly executed by Buyer;

(vi)The Transition Services Agreement, duly executed by Buyer;

(vii)The Cross-Covenant, duly executed by Buyer;

(viii)The Intellectual Property Assignment, duly executed by Buyer;

(ix)A certificate duly executed by a duly authorized officer of Buyer certifying
that:

(A)the conditions specified in Section 4.2(a) and Section 4.2(b) have been
fulfilled; and

23



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

(B)all documents to be executed by the Buyer and delivered at Closing have been
executed by a duly authorized officer of Buyer.

(x)The Closing Purchase Price, paid to Seller as described in Section 1.7; and

(xi)The Escrow Amount, deposited with the Escrow Agent as described in Section
1.7.

Section 5 – Covenants

The parties hereto covenant and agree as follows:

[Reserved]

.  

Employee and Related Matters

.

Prior to the Closing, Buyer or an Affiliate of Buyer shall offer at will
employment with Buyer or an Affiliate of Buyer to each individual listed on
Schedule 5.2 (each, an “Offered Employee”), subject to Buyer’s or the
Affiliate’s normal hiring procedures and background checks.  Such “at will”
employment arrangements (each, an “Offer Letter”) will be contingent on the
Closing and shall supersede any prior employment agreements and other
arrangements in effect with respect to such employee and Seller or an Affiliate
of Seller or with Buyer or an Affiliate of Buyer prior to the Closing Date
(other than any proprietary rights, confidentiality, noncompetition and
assignment of inventions agreements).  Each Offer Letter shall provide for an
initial base salary and cash incentive compensation opportunities (excluding,
for the avoidance of doubt, equity incentives) as were provided to such employee
pursuant to any written Seller Employee Plan immediately prior to the Closing
Date and health and welfare benefits that are no less favorable than those
provided to similarly-situated employees of the Buyer.  Each of the Offered
Employees who executes and delivers his or her acceptance of an Offer Letter
within the deadline set forth in the Offer Letter and becomes an employee of
Buyer or an Affiliate of Buyer, in addition to each of the Key Employees, shall
be referred to herein as a “Continuing Employee.”  Seller hereby consents to the
hiring and engagement by Buyer or its Affiliates of the Continuing Employees and
any former Seller employees, and agrees not to assert against Buyer, any
Continuing Employee or any former Seller employee any noncompetition,
nonsolicitation, nondisclosure, or other restrictive covenant restrictions in
connection with the hiring and engagement by Buyer or its Affiliates of the
Continuing Employees and former Seller employees and operation of the Purchased
Assets; provided, however, Seller does not waive any right to assert
confidentiality obligations against Continuing Employees or former Seller
employees with respect to any Excluded Assets.

(b)  Immediately prior to the Closing, Seller shall: (i) terminate the
employment of each Continuing Employee, provided that such termination shall not
cause, result in, or be deemed to be a termination of such Continuing Employee’s
employment with Seller for the purposes of any entitlement to severance or other
termination pay or benefits or any individual target bonus, retention bonus or
similar bonus associated with the ending of any such Continuing Employee’s
employment with Seller, and (ii) terminate

24



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

agreements with all Seller Associates who are independent contractors or
consultants.  Seller shall be solely responsible for, and Buyer shall have no
obligations whatsoever for, any compensation or other amounts, including but not
limited to hourly pay, commission, bonus, salary, fringe, sharing benefits or
any severance, change of control, or other termination pay or benefits relating
to the service of any current or former Seller Associate (including the
Continuing Employees) to Seller or otherwise payable due to the ending of any
employment, independent contractor or other relationship with any current or
former Seller Associate (including the Continuing Employees) prior to, on, or in
connection with the Closing.  Buyer or any Affiliate of Buyer shall treat and
use commercially reasonable efforts to cause the applicable benefit plans to
treat the service of the Continuing Employees with Seller attributable to any
period before the Closing as service rendered to Buyer or an Affiliate of Buyer
following the Closing for purposes of eligibility and vesting under the Buyer’s
vacation program, health or welfare plan(s) and the Buyer’s defined contribution
plans, except where credit would result in duplication of benefits.  Without
limiting the foregoing, to the extent that any Continuing Employee participates
in any health or other group welfare benefit plan of the Buyer or any Affiliate
of Buyer following the Closing (a “Buyer Welfare Plan”), Buyer or its Affiliates
shall use commercially reasonable efforts to cause any pre-existing conditions
or limitations, eligibility waiting periods or required physical examinations
under the Buyer Welfare Plan to be waived with respect to the Continuing
Employee and his or her dependents to the extent waived under the corresponding
plan of Seller in which the Continuing Employee participated immediately prior
to Closing.

(c)Nothing contained in this Section 5.2, express or implied, (x) is intended to
confer upon any Continuing Employee any right to continued employment for any
period or continued receipt of any specific employee benefit, or shall
constitute an amendment to or any other modification of any benefit plan, (y)
shall alter or limit Seller’s, Buyer’s or any of their respective Affiliates’
ability to amend, modify or terminate any particular benefit plan, program,
agreement or arrangement or (z) is intended to, or will confer, upon any
individual (including employees, retirees or dependents or beneficiaries of
employees or retirees) any right as a third party beneficiary of this Agreement.

(d)Buyer and Seller agree to utilize, or cause their respective Affiliates to
utilize, the standard procedure set forth in Revenue Procedure 2004-53, 2004-34
I.R.B. 320 (Aug. 18, 2004) for wage reporting with respect to any Continuing
Employees.

Tax Matters

.

(a)Seller and Buyer shall each be liable for and shall hold the other Party
harmless against fifty percent (50%) of any transfer, documentary, recording,
sales, use, value added, excise, stock transfer, stamp, recording, registration
and any similar Taxes and fees, including any penalties and interest thereon,
that become payable in connection with the transactions contemplated by this
Agreement (“Transfer Taxes”).  The Party that is required by applicable Legal
Requirements to file any Tax Returns in connection with Transfer Taxes described
in the immediately preceding sentence shall prepare and timely file such Tax
Returns.  Following the payment by Buyer or Seller of any such Transfer Taxes,
Buyer or Seller, as applicable, shall notify the other Party of such

25



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

payment and such Party shall promptly reimburse Buyer or Seller, as applicable,
for the amount of such Transfer Taxes required to be borne by such Party under
this Section 5.3(a).

(b)Subject to Section 5.3(a), all real property Taxes, personal property Taxes
and similar ad valorem obligations levied with respect to the Purchased Assets
for a taxable period which includes (but does not end on) the Closing Date
(collectively, the “Apportioned Obligations”) shall be apportioned between
Seller and Buyer as of the Closing Date based on the number of days of such
taxable period ending on and including the Closing Date (the “Pre-Closing
Apportioned Period”) and the number of days of such taxable period beginning
from the day after the Closing Date through the end of such taxable period (the
“Post-Closing Apportioned Period”).  Schedule 5.3(b) sets forth a complete and
accurate list of any Apportioned Obligations known to Seller as of the Closing
Date, including the amount of each such Apportioned Obligation.  Seller shall be
liable for the proportionate amount of Apportioned Obligations that is
attributable to the Pre-Closing Apportioned Period.  Buyer shall be liable for
the proportionate amount of the Apportioned Obligations that is attributable to
the Post-Closing Apportioned Period.  Within [***] after the Closing, Seller and
Buyer shall present a statement to the other setting forth the amount of
reimbursement to which each is entitled under this Section 5.3(b) (which shall
take into account, any Taxes previously overpaid by a party) together with such
supporting evidence as is reasonably necessary to calculate such amount to be
reimbursed.  Such amount shall be paid by the Party owing it to the other Party
within [***] after delivery of such statement.  Thereafter, Buyer shall notify
Seller upon receipt of any bill for real property Taxes, personal property Taxes
or similar ad valorem obligations relating to the Purchased Assets, part or all
of which are attributable to the Pre-Closing Apportioned Period, and shall
promptly deliver such bill to Seller who shall pay the same to the appropriate
Governmental Authority; provided that if such bill also relates to the
Post-Closing Apportioned Period, Seller shall remit, prior to the due date of
assessment, to Buyer payment only for the proportionate amount of such bill that
is attributable to the Pre-Closing Apportioned Period.  If either Seller or
Buyer shall make a payment for which it is entitled to reimbursement under this
Section 5.3(b) the party that is liable for such payment pursuant to this
Section 5.3(b) shall make such reimbursement promptly but in no event later than
[***] after the presentation of a statement setting forth the amount of
reimbursement to which the presenting party is entitled along with such
supporting evidence as is reasonably necessary to calculate the amount of
reimbursement.  Any Tax refunds, credits or overpayments attributable to real
property Taxes, personal property Taxes and similar ad valorem obligations
levied with respect to the Purchased Assets shall be apportioned between Buyer
and Seller in accordance with the apportionment provided in this Section 5.3(b).

(c)The parties shall cooperate in good faith, as and to the extent reasonably
requested by any other party, in connection with the filing of Tax Returns, and
any audit, litigation or other Proceeding with respect to Taxes.  Such
cooperation shall include the retention and (upon the other party’s request) the
provision of records and information which are reasonably relevant to any such
audit, litigation or other Proceeding.

[Reserved]

.

26



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

[Reserved]

.  

Section 6 – Additional Covenants

The parties hereto covenant and agree as follows:

Payments with Respect to Purchased Assets

.  Seller shall promptly remit to Buyer, within [***] of receipt, all monies
received by Seller or its Affiliates (to the extent related to the BOXR Platform
or the ACTIA Platform) following the Closing Date in payment for any Purchased
Assets acquired by Buyer pursuant to this Agreement.  Payments remitted to Buyer
pursuant to this Section 6.1 shall be in the form received by Seller or its
Affiliates.

Confidentiality

.  From and after the Closing, Seller and its Affiliates agree not to disclose
to any Person other than representatives of Buyer and Seller’s legal counsel, or
use in any way, any information not generally known to the trade or public or of
a confidential or proprietary nature relating to the BOXR Platform or the ACTIA
Platform, the Purchased Assets, the Assumed Liabilities or Buyer, including any
such information relating to any products, properties, methods, designs,
know-how, inventions, improvements, Trade Secrets, suppliers, customers, or
customers’ requirements.

Press Releases and Public Announcements

.  Buyer and Seller shall consult with each other before issuing, and give each
other the opportunity to review and comment upon, any press release or other
public statements with respect to the transactions contemplated by this
Agreement, and shall not issue any such press release or make any such public
statement prior to such consultation, except as may be required by applicable
Legal Requirements, court process or the rules and regulations of any national
securities exchange or national securities quotation system.

Joint Intellectual Property Assets

. Effective as of the Closing Date, Buyer hereby agrees that it shall not,
directly or indirectly, use, or permit any Affiliates or any Third Party to use,
any Joint Intellectual Property Assets to research, develop, make, have made,
use, sell, have sold, import and export products developed using the ACTR
Platform.  Effective as of the Closing Date, Seller hereby agrees that it shall
not, directly or indirectly, use, or permit any Affiliates or any Third Party to
use, any Joint Intellectual Property Assets to research, develop, make, have
made, use, sell, have sold, import and export products developed using the BOXR
Platform or ACTIA Platform.

Buyer Guarantor

.  

(a)As consideration for the benefits that Buyer Guarantor will receive as a
result of Seller executing this Agreement, and to induce Seller to enter into
this Agreement, Buyer Guarantor hereby guarantees to Seller the due and punctual
payment by Buyer when and as due of its payment obligations under, and in
accordance with, Sections 1.7 and 1.9.  Notwithstanding anything to the contrary
herein, Buyer Guarantor’s maximum aggregate liability under this Agreement shall
not exceed [***].

(b)Buyer Guarantor represents and warrants to Seller that the guarantee by Buyer
Guarantor hereunder constitutes the legal, valid and binding agreement of Buyer

27



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

Guarantor enforceable against it in accordance with the terms of this Section
6.5, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equity principles.  Buyer Guarantor further represents and
warrants that it is the legal and beneficial owner of all of the outstanding
equity of Buyer.

(c)The guarantee provided by this Section 6.5 is a guarantee of payment and not
of collection.  In the event of any proceeding involving this Section 6.5, the
prevailing party shall be entitled to recover its reasonable out of pocket
expenses, including reasonable attorneys’ fees incurred in connection with such
proceeding.

Enforcement of Certain Obligations

.  From and after the Closing, upon the request of Buyer and at Buyer’s expense,
Seller shall (and shall cause its Affiliates to) enforce any and all rights of
Seller, for the benefit of the Buyer, under any Contract that is not an Acquired
Contract against any Third Party arising out of the breach of such Contract to
which such Third Party is bound in respect of any of the Purchased Assets.

Access to Books and Records

.  From the date of this Agreement until the Closing Date, Seller shall, and
shall cause its Affiliates to, afford to representatives of Buyer reasonable
access during normal business hours, upon reasonable advance notice, to the
properties, books, records and personnel of Seller and their Subsidiaries to the
extent related to the BOXR Platform or the ACTIA Platform; provided, however,
that neither Sellers nor any of their Subsidiaries shall be required to violate
any obligation of confidentiality to which Seller or any of its Subsidiaries may
be subject in discharging its obligations pursuant to this Section 6.7.

Misallocated Assets

.  If, following the Closing, any right, property or asset is found to be a
Purchased Asset is found to have been retained by Seller or any of its
Affiliates in error, either directly or indirectly (including in preparation for
the separation of the BOXR Platform or the ACTIA Platform from Seller), (i)
Seller shall transfer, or shall cause its applicable Affiliate to transfer, at
no cost to Buyer, such right, property or asset as soon as reasonably
practicable to Buyer and Buyer shall accept such Purchased Asset, and (ii) Buyer
and Seller shall execute such documents or instruments of conveyance or
assumption and take such further acts which are reasonably necessary or
desirable to effect the transfer of such Purchased Asset.  If, following the
Closing, any Personal Property or Contracts are found to be exclusively related
to the BOXR Platform or the ACTIA Platform but were not listed on Schedule
1.1(a) or Schedule 1.1(b), respectively, (i) Seller shall transfer, or shall
cause its applicable Affiliate to transfer, at no cost to Buyer, such Personal
Property and Contracts as soon as reasonably practicable to Buyer and Buyer
shall accept such Personal Property and Contracts, and (ii) Buyer and Seller
shall execute such documents or instruments of conveyance or assumption and take
such further acts which are reasonably necessary or desirable to effect the
transfer of such Personal Property and Contracts, and any such Contracts shall
be Acquired Contracts for purposes of this Agreement as of the date of such
transfer.

Delivery of Transferred Assets; Transfer of Emails

.  

(a)Except as set forth on Schedule 6.9(a), (i) subject to clause (ii) of this
Section 6.9(a), within [***] after the Closing, Seller shall, or shall cause its
applicable

28



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

Affiliate to, deliver to Buyer the Purchased Assets, and (ii) within [***] of
Buyer’s request for delivery to Buyer, Seller shall, or shall cause its
applicable Affiliate to, deliver to Buyer all electronic records and files
constituting Purchased Assets, in each case, at Seller’s expense and in
accordance with Buyer’s instructions and sound business practice.  For clarity,
Buyer shall have right to request Seller to confirm delivery of the Purchased
Assets.

(b)Within [***] after the Closing, Seller shall, or shall cause its applicable
Affiliate to, deliver to Buyer one copy of a USB or DVD-ROM or other electronic
file containing a true, correct and complete copy of all email messages (both
received and sent) of the employees of Seller (excluding employees in its human
resources, finance and business development departments) that are related to the
BOXR Platform and the ACTIA Platform and are either internal communications
among such Seller employees or are communications between such Seller employees
and the FDA or Third Parties that are parties to Assigned Contracts (excluding,
in each case, communications related to human resources, finance and business
development), and, following the Closing, Seller shall conduct from time to time
within [***] of Buyer’s request, at no cost to Buyer, a search of all email
messages (both received and sent) of the employees of Seller (excluding
employees in its human resources, finance and business development departments)
using certain mutually agreed upon search parameters (including communications
between such Seller employees and Third-Party vendors of Seller to the extent
Buyer identifies such vendors and provides a legitimate business purpose for
access to such communications) and will transfer to Buyer any such email
messages that meet such parameters.  In no event shall Seller be required to
deliver copies of email messages which are subject to the confidentiality
restrictions of Seller or Third Parties or which are subject to attorney-client
privilege.

Preservation of Dataroom

.  Seller shall deliver to Buyer one copy of a USB or DVD-ROM containing a true,
correct and complete copy of the materials in the Donnelley Financial Solutions
Venue electronic data room sponsored by Seller no more than [***] after the
Closing Date.

Section 7 – Reserved

 

Section 8 - Indemnification

Indemnification by Seller

.  From and after the Closing, Seller shall indemnify Buyer and its Affiliates
and their respective directors, managers, officers, agents, Representatives,
employees, successors and assigns (each, a “Buyer Indemnified Party”), against
and hold them harmless from any Losses suffered, sustained or incurred by any
such Buyer Indemnified Party to the extent resulting from or arising out of (a)
any breach of or inaccuracy in any representation or warranty of Seller
contained in this Agreement or in any other Transaction Document or in any
certificate or instrument delivered pursuant hereto or thereto (other than the
Fundamental Representations), (b) any breach of or inaccuracy in any Fundamental
Representation, (c) any breach of any covenant of Seller contained in this
Agreement or any other Transaction Document, or (d) any Excluded Liability.

29



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

Indemnification by Buyer

.  From and after the Closing, Buyer shall indemnify Seller and its Affiliates
and their respective directors, managers, officers, agents, Representatives
employees, successors and assigns (each, a “Seller Indemnified Party”), against
and hold them harmless from any Losses suffered, sustained or incurred by any
such Seller Indemnified Party to the extent resulting from or arising out of (a)
any breach of any representation or warranty of Buyer contained in this
Agreement or in any other Transaction Document or in any certificate or
instrument delivered pursuant hereto or thereto, (b) any breach of any covenant
of Buyer contained in this Agreement or any other Transaction Document, or (c)
any Assumed Liability.

Limitations on Liability

.

(a)The Buyer Indemnified Parties shall not be entitled to any indemnification
until the aggregate dollar amount of all Losses that would otherwise be
indemnifiable pursuant to Section 8.1(a) exceeds an amount equal to U.S. $[***]
(the “Deductible”), and then only to the extent such aggregate amount exceeds
the Deductible; provided, however, that the Deductible shall not apply to, and
the Buyer Indemnified Parties shall be entitled to indemnification under this
Agreement for any indemnifiable Loss resulting from, fraud or any breach of the
Fundamental Representations.

(b)The aggregate maximum indemnifiable liability of Seller pursuant to Section
8.1(a) and the Buyer pursuant to Section 8.2(a) shall be limited to [***] (the
“Cap”).  Notwithstanding anything to the contrary herein, the Cap shall not
apply to breaches of the Fundamental Representations or to any claim for
fraud.  Notwithstanding anything to the contrary herein, other than with respect
to claims for (i) fraud, (ii) any Excluded Liability, (iii) claims for
indemnifiable Losses made under Section 8.1(c) or Section 8.2(b) for breach of
any covenant contained in the Excluded Agreements, or (iv) claims for
indemnifiable Losses made under Section 8.1(c) or Section 8.2(b) for breach of
Section 6.2 (Confidentiality) or Section 6.4 (Joint Intellectual Property
Assets), the maximum liability of either Buyer or Seller under this Section 8
shall not exceed [***].

(c)The amount of any Losses subject to indemnification under Section 8.1 or
Section 8.2 shall be calculated net of any insurance proceeds actually received
by the Indemnified Party or any indemnification paid by any Third Party on
account of such Losses (in each case, net of any costs and expenses, deductibles
and increase in premiums incurred by an Indemnified Party in connection with
enforcement and collection of such amounts).

(d)Notwithstanding anything contained in this Agreement or elsewhere to the
contrary, “material” and “Material Adverse Effect” or similar materiality type
qualifications in the representations and warranties set forth in this Agreement
(including any definitions referenced therein) shall be disregarded and not
given any effect for purposes of the indemnification provisions in this Section
8, including for purposes of determining whether or not a breach or inaccuracy
of a representation or warranty has occurred and determining the amount of any
Losses.

(e)Any Loss for which any Indemnified Party is entitled to indemnification under
Section 8.1 or Section 8.2 shall be determined without duplication

30



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

of recovery by reason of the state of facts giving rise to such Loss
constituting a breach of more than one representation, warranty or covenant or
under any indemnity hereunder.

(f)Notwithstanding any provision herein, neither Seller nor Buyer, nor any of
their respective Affiliates, shall in any event be liable for any punitive
damages in connection with any damages arising hereunder, except on account of
any indemnity obligation set forth in Section 8.1 or 8.2 to the extent punitive
damages are actually awarded to a Third Party in connection with a Third Party
claim.

(g)The Parties acknowledge and agree that, should the Closing occur, each
Party’s sole and exclusive monetary remedy with respect to claims arising
hereunder or under any Transaction Document (other than claims of, or causes of
action arising from, fraud, the Excluded Agreements, or (iv) breach of Section
6.2 (Confidentiality) or Section 6.4 (Joint Intellectual Property Assets)) shall
be pursuant to the indemnification provisions set forth in this Section
8.  Notwithstanding anything to the contrary herein, the existence of this
Section 8 and of the rights and restrictions set forth herein do not limit any
legal remedy against a Party based on fraud, for breaches of any covenants to be
performed at or following the Closing, or under Section 10.10.

Survival

.  The representations and warranties made by any Party in this Agreement or the
other Transaction Documents shall survive (and not be affected in any respect
by) the Closing until the date that is [***] following the Closing; provided
that the Fundamental Representations and the representations and warranties set
forth in Section 2.17 (Tax Matters) shall survive the Closing until the date
that is [***] after the latest expiring applicable statute of limitations
(including any waivers or extensions thereof) to which the underlying matter
relates; provided, however, that any claim made in compliance with this Section
8 within the time periods set forth in this Section 8.4 shall survive until such
claim is finally and fully resolved.  The covenants and agreements contained in
this Agreement shall survive the Closing in accordance with their respective
terms, and the period during which a claim for indemnification may be asserted
in connection therewith shall survive the Closing until [***] following the
latest expiring statute of limitations applicable to the rights of any Person to
bring any claim with respect to such matters. For purposes of this Section 8.4,
“applicable statute of limitations” means, with respect to any particular
representation or warranty, the longest limitation period that may apply (under
any law) to any claim or action (asserted or brought by any Buyer Indemnified
Party against Seller, by any party against Seller or any of its subsidiaries, or
by or against any other Person) that relates in any way to such representation
or warranty or that constitutes, gives rise to or relates in any way to any
actual or alleged inaccuracy in or breach of such representation or warranty.
For the avoidance of doubt, where any survival period that extends beyond [***]
following the Closing (including any “applicable statute of limitations”
survival period) would otherwise be limited by 10 Del. C. § 8106(a), the parties
intend that 10 Del. C. § 8106(a) shall not be given effect and 10 Del. C. §
8106(c) shall apply.

Claims for Indemnification

.  

(a)Subject to the terms of this Section 8.5, any Buyer Indemnified Party or
Seller Indemnified Party (collectively, the “Indemnified Parties”, or each
individually, an “Indemnified Party”) may make claims for indemnification
hereunder by giving

31



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

prompt written notice thereof to Seller, in the case of claims made by a Buyer
Indemnified Party, or to Buyer, in the case of claims made by a Seller
Indemnified Party (such notice, a “Claim Notice”).  If, in the case of
indemnification pursuant to Section 8.1, recovery is sought against the Escrow
Fund, deliver a written notice to the Escrow Agent in accordance with the
procedures set forth in the Escrow Agreement.  If indemnification is sought for
a claim by or in respect of any Third Party (a “Third Party Claim”), the
Indemnified Party shall deliver a Claim Notice to Seller or Buyer, as the
applicable Indemnifying Party, as soon as is practicable and in any event within
[***] of the time that such Indemnified Party learns of such claim; provided,
however, that the failure to do so shall not relieve the party with the
indemnification obligation hereunder (each an “Indemnifying Party”, and
collectively, the “Indemnifying Parties”) from any Liability except to the
extent that it is materially prejudiced by the failure or delay in giving such
notice.  Such Claim Notice shall state all of the information then available
regarding the amount and nature of such claim (to the extent practicable) and,
if applicable, shall specify the representation, warranty or covenant to which
such item is related.  An Indemnified Party may update a Claim Notice from time
to time to reflect any change in circumstances following the date thereof.

(b)If Buyer or Seller, as applicable, shall not object in writing within the
[***] period after receipt of a Claim Notice by delivery of a written notice of
objection containing a reasonably detailed description of the facts and
circumstances supporting an objection to the applicable indemnification claim
(an “Indemnification Claim Objection Notice”), such failure to object shall be
an irrevocable acknowledgment by Buyer or Seller, as applicable, that the
Indemnified Party is entitled to the full amount of the claim for Losses set
forth in such Claim Notice and such amounts shall be recovered by the
Indemnified Party from the Escrow Fund (in the event the Indemnified Party is a
Buyer Indemnified Party) or directly from the Indemnifying Party, subject to the
limitations set forth in this Section 8.

(c)In the event that Buyer or Seller, as applicable, shall timely deliver an
Indemnification Claim Objection Notice in accordance with Section 8.5(b), the
Indemnifying Party and the Indemnified Party shall attempt in good faith to
agree upon the rights of the respective Parties with respect to each of such
claims.  If Buyer or Seller, as applicable, and the Indemnified Party should so
agree, a memorandum setting forth such agreement shall be prepared and signed by
both Parties and the amount of agreed upon Losses shall be recovered by the
Indemnified Party from the Escrow Fund (in the event the Indemnified Party is a
Buyer Indemnified Party) or directly from the Indemnifying Party.

(d)If no such agreement can be reached after good faith negotiation and within
[***] after delivery of an Indemnification Claim Objection Notice, the
Indemnified Party shall be entitled to pursue all remedies available to it under
this Agreement or otherwise under Legal Requirements or equity with respect to
such claims (in each case subject to the terms and limitations set forth in this
Section 8), and in the event it is finally determined that the Indemnified Party
is entitled to certain Losses, the amount of the finally determined Losses shall
be recoverable by the Indemnified Party from the Escrow Fund (in the event the
Indemnified Party is a Buyer Indemnified Party) or directly from the
Indemnifying Party.

32



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

Third Party Claims

.   In the case of any Third Party claim, Seller or Buyer, whichever is the
Indemnifying Party, shall have the right to direct, through counsel of its own
choosing, the defense or settlement of any such claim at its own expense
(subject to the limitations set forth in this Section 8).  If Seller or Buyer,
as applicable, elects to assume the defense of any such claim, Seller or Buyer,
as applicable, shall consult with the Indemnified Party for the purpose of
allowing the Indemnified Party to participate in such defense.  If Seller or
Buyer, as applicable, elects not to defend or if, after commencing or
undertaking any such defense, Seller or Buyer, as applicable, fails to
diligently prosecute or withdraws from such defense, the Indemnified Party shall
have the right to undertake the defense.  The Indemnifying Party shall not be
entitled to assume control of such defense if (i) the third-party claim relates
to or arises in connection with any criminal proceeding, action, indictment,
allegation, investigation or any other matter involving a Governmental
Authority; (ii) the third-party claim seeks an injunction or equitable relief
against the Indemnified Party; (iii) other than with respect to a claim under
Section 8.1(d), the Indemnifying Party is Seller and the Third Party claim is
asserted directly by or on behalf of a Person that is a supplier or customer of
the BOXR Platform or the ACTIA Platform, (iv) if determined adversely, could
reasonably be expected to result in Losses in excess of the then available
Escrow Fund or applicable limitations set forth in this Section 8, or (v)
involves a reasonable likelihood, in the judgment of counsel to the Indemnified
Party, of a material conflict of interest between the Indemnifying Party and the
Indemnified Party.  If Seller or Buyer, as applicable, does not so assume
control of such defense, the Indemnified Party shall be the Controlling
Party.  The party not controlling such defense (the “Non-controlling Party,” and
the party controlling such defense, the “Controlling Party”) may participate
therein at its own expense, which expense shall not be recoverable as part of
any indemnification claim; provided that, if the Non-controlling Party is the
Indemnified Party, if in the reasonable written opinion of counsel there exists
a conflict of interest between the Indemnifying Party and the Indemnified Party
that cannot be waived, then the Indemnifying Party shall be liable for the
reasonable fees and expenses of one counsel to the Indemnified Party in
connection with such defense.  The Non-controlling Party shall provide the
Controlling Party and its counsel with access to its records and personnel
relating to any such claim during normal business hours and shall otherwise
cooperate with the Controlling Party in the defense or settlement thereof.  If
the Controlling Party elects to direct the defense of any such claim, the
Non-controlling Party shall not pay, or permit to be paid, any part of any claim
or demand arising from such asserted Liability unless the Controlling Party
consents in writing to such payment.  If the Controlling Party assumes the
defense of any such claim and proposes to settle such claim prior to a final
judgment thereon or to forego any appeal with respect thereto, then the
Controlling Party shall give the Non-controlling Party prompt written notice
thereof, and the Non-controlling Party shall have the right to participate in
and approve (such approval not to be unreasonably withheld, conditioned or
delayed to the extent any settlement (i) solely involves payment in full by the
Indemnifying Party and a full release of the Indemnified Party and (ii) does not
involve any admission by any Indemnified Party of breach, violation or
wrongdoing or involve any future covenants of the Indemnified Party, other than
covenants of confidentiality relating to the terms of such settlement) the
settlement or assume or reassume the defense of such claim or proceeding.

Escrow Fund Release

.

(a)On the date which is [***] following the Closing Date (“Escrow Release
Date”), and in accordance with joint instructions to the Escrow Agent, the
Escrow

33



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

Amount (net of any amounts that have been paid out of the Escrow Fund to the
Buyer Indemnified Party since the Closing Date and any amounts in respect of
unsatisfied claims described in the proviso of this sentence (the “Escrow
Release Amount”)) shall promptly be delivered to Seller, provided, that, the
Escrow Fund shall not terminate with respect to any amount which is reasonably
necessary to satisfy any unsatisfied claims specified in any Claim Notice to the
Escrow Agent and Seller on or prior to the Escrow Release Date, with respect to
facts and circumstances existing on or prior to the Escrow Release Date.  As
soon as all such claims have been resolved, the Escrow Agent shall, in
accordance with joint instructions to the Escrow Agent, deliver the remaining
portion of the Escrow Release Amount to Seller; provided, however, that in no
event shall any portion of the Escrow Fund be released if, after giving effect
to such release, there would not be sufficient funds in the Escrow Fund to
satisfy any unsatisfied claims specified in any such Claim Notice delivered to
the Escrow Agent and Seller on or prior to the Escrow Release Date.  

Right of Set-Off

.

(a)Buyer is expressly authorized, but shall not be obligated, to set off any
Losses for which it is entitled to indemnification hereunder, following final
resolution of the relevant indemnification claims as agreed among the relevant
Buyer Indemnified Parties and Seller or pursuant to a final non-appealable order
or judgment by a court of competent jurisdiction, against any Milestone Payment
(directly or indirectly through the Buyer, Buyer Guarantor or any other paying
agent) following the Closing.

(b)Notwithstanding Section 8.8(a) or Section 1.9, if at the time any Milestone
Payment is due and payable there shall be any outstanding Claim Notice, the
amount of Losses with respect to which shall not have been finally determined,
then Buyer shall be entitled, but shall not be required, to withhold from such
Milestone Payment the amount of Losses the Buyer Indemnified Party reasonably
estimates to be subject to such indemnification claim and that is set forth in
the Claim Notice. If the final amount of Losses for such indemnification claim
is less than the amount withheld from such Milestone Payment for such claim,
then Buyer Indemnified Party shall promptly, and in any event within [***]
following the final determination of the amount of such Losses, deliver the
difference to Seller.  If the final amount of Losses for such indemnification
claim exceeds the amount by which such Milestone Payment was reduced for such
claim, Buyer shall continue to be entitled to indemnification for the amount of
such excess pursuant to the terms and conditions of this Section 8.

Tax Treatment

.   For all Tax purposes, Buyer and Sellers agree to treat (a) any payment of
additional amounts pursuant to Section 1.9 and (b) any indemnity payment
pursuant to this Agreement as an adjustment to the Total Consideration unless
otherwise required by applicable law.

Section 9 - Definitions

Certain Definitions

.  For purposes of this Agreement, the following terms shall have the following
meanings:

34



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

(a)“ACTIA Platform” means the Autologous Cell Therapy Industrial Automation
(“ACTIA”) technology of Seller.

(b)“ACTR Platform” means the Antibody-Coupled T cell Receptor (“ACTR”)
technology of Seller.

(c)“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person whether
through the ownership of voting securities, as trustee, personal representative
or executor, by contract, credit arrangement or otherwise.

(d)“Approval” means any (i) permit, license, certificate, franchise, permission,
variance, exception, order, approval, clearance, registration, qualification or
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Legal Requirement or
(ii) right under any Contract with any Governmental Authority, in each case
issued or required to be issued for the conduct of the BOXR Platform or the
ACTIA Platform.

(e)“BOXR Platform” means the Bolt-On Chimeric Receptor platform technology of
Seller, which is developed to discover novel transgenes that can be co-expressed
with chimeric-targeting receptors to improve T cell functionality in the solid
tumor microenvironment by incorporating a “bolt-on” transgene to overcome
resistance of the solid tumor microenvironment to T cell attack.

(f)“Business Day” means a day (i) other than Saturday or Sunday and (ii) on
which commercial banks are open for business in the State of New York.

(g)“Cash” means the consolidated cash, cash equivalents and marketable
securities of Seller computed as of the close of business of Seller on the day
prior to the Closing Date in accordance with GAAP.

(h)“Closing Purchase Price” shall mean U.S. $8,100,000.

(i)“Contract” means any agreement, contract, subcontract, lease (whether for
real or personal property), mortgage, license, understanding, arrangement,
commitment, promise or other legally binding commitment to enter into any of the
foregoing to which Seller or any of its Subsidiaries are a party or by which
Seller’s or any of its Subsidiaries’ assets are bound.

(j)“COPR Platform” means Seller’s Cell On-site Processing (“COPR”) technology.

(k)“Effect” means any effect, change, event, circumstance, or development.

35



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

(l)“Entity” means any corporation (including any nonprofit corporation),
partnership (including any general partnership, limited partnership or limited
liability partnership), joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
firm, society or other enterprise, association, organization or entity, and each
of its successors.

(m)“Escrow Account” means the escrow account established pursuant to the Escrow
Agreement to hold the Escrow Fund.

(n)“Escrow Agent” means Citibank, N.A.

(o)“Escrow Amount” means U.S. $[***].

(p)“Escrow Fund” means the Escrow Amount together with any interest and other
amounts that may be earned thereon, as reduced by amounts released from the
Escrow Account from time to time in accordance with the terms hereof and the
Escrow Agreement.

(q)“Excluded Agreements” means the Restrictive Covenants Agreement, the
Sublease, the Transition Services Agreement, and the Cross-Covenant Not to Sue.

(r)“Existing Regulatory Filings” means the Regulatory Documentation that
exclusively relate to the BOXR Platform or the ACTIA Platform, as identified in
Schedule 9.1(r).

(s)“Fundamental Representations” means those representations and warranties
contained in Section 2.1 (Organization), Section 2.2 (Authorization and
Non-Contravention), the first sentence of Section 2.3(a) (Title to Properties),
Section 2.5 (Intellectual Property), Section 2.12 (CFIUS) and Section 2.13 (No
Brokers or Finders).

(t)“GAAP” means U.S. generally accepted accounting principles, in the United
States, as in effect from time to time, consistently applied throughout the
periods involved.

(u)“Governmental Authority” means any (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature,
(ii) federal, state, local, municipal, foreign, supra-national or other
government, (iii) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission, bureau,
instrumentality, official, ministry, fund, foundation, center, organization,
unit, body or Entity and any court or other tribunal, and for the avoidance of
doubt, any taxing authority) or (iv) self-regulatory organization (including
Nasdaq).

(v)[***].

(w)“IND” means (i) any investigational new drug application, as defined in 21
C.F.R. § 312.3(b) (or any successor statute or regulation, as updated from

36



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

time to time) or any comparable application filed with the applicable Regulatory
Authority in a given country or regulatory jurisdiction, the filing of which is
necessary to commence or conduct clinical testing of a product in humans in such
country or jurisdiction, and (ii) all supplements and amendments that may be
filed with respect to the foregoing.

(x)“Indebtedness” means, without duplication, (i) any indebtedness for borrowed
money (including the issuance of any debt security) to any Person, (ii) any
obligations evidenced by notes, bonds, debentures or similar Contracts (as
defined below) to any Person, (iii) any obligations for the deferred purchase
price of property, goods or services to any Person, (iv) any capital lease
obligations properly categorized as such under GAAP to any Person, (v) any
obligations in respect of letters of credit and bankers’ acceptances, or (vi)
any guaranty of any such obligations described in clauses (i) through (vi) of
any Person, in each case, together with all interest, fees and penalties
relating to any of the foregoing.

(y)“Intellectual Property Assets” means: (i) patents, patent applications of any
kind, patent rights, inventions, discoveries and invention disclosures (whether
or not patented) (collectively, “Patents”); (ii) rights in registered and
unregistered trademarks, service marks, trade names, trade dress, logos,
packaging designs, slogans and Internet domain names, and registrations and
applications for registration of any of the foregoing (collectively, “Marks”);
(iii) copyrights in both published and unpublished works, including all
compilations, databases and computer programs, manuals and other documentation
and all copyright registrations and applications, and all derivatives,
translations, adaptations and combinations of the above (collectively,
“Copyrights”); (iv) rights in know-how, trade secrets, confidential or
proprietary information, Regulatory Documentation, research in progress,
algorithms, data, designs, processes, formulae, drawings, schematics,
blueprints, flow charts, models, strategies, prototypes, techniques, Beta
testing procedures and Beta testing results (collectively, “Trade Secrets”); (v)
any and all other intellectual property rights and/or proprietary rights
relating to any of the foregoing; and (vi) all goodwill, franchises, licenses,
permits, consents, approvals, and claims of infringement and misappropriation
against Third Parties.

(z)“Inventory” means raw materials (including all bulk drug substance for the
Programs), work-in-progress raw materials, components, supplies, proteins,
antibodies, cells, working and master cells, cell lines, cell banks, and other
biological materials, in each case, exclusively related to the Programs or the
BOXR Platform or the ACTIA Platform.

(aa)“Kiq Platform” means the precision kinase inhibitor technology of Seller,
including PLX9486 and PLX0206.

(bb)“Knowledge” means the actual knowledge of any of [***] in each case, after
due inquiry of any Person who reasonably would be expected to have such
Knowledge in the ordinary course of the performance of such Person’s duties and
responsibilities to Seller.

37



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

(cc)“Legal Requirement” means any federal, state, national, supra-national,
foreign, local or municipal or other law, statute, constitution, principle of
common law, resolution, ordinance, code, edict, decree, rule, regulation, ruling
or requirement issued, enacted, adopted, promulgated, implemented or otherwise
put into effect by or under the authority of any Governmental Authority
(including under the authority of Nasdaq or the Financial Industry Regulatory
Authority).

(dd)“Liability” means any liability, debt, obligation, commitment, duty,
responsibility, deficiency, Tax, penalty, assessment, fine, claim, cause of
action or other loss, fee, cost or expense of any kind or nature whatsoever,
whether asserted or unasserted, absolute or contingent, known or unknown,
accrued or unaccrued, liquidated or unliquidated, and whether due or to become
due and regardless of when asserted.

(ee)“Loss” and “Losses” means losses, Liabilities, Taxes, damages, interest,
awards, judgments, settlement payments, penalties, fines, costs, fees and
expenses, including costs of investigation, court filing fees, court costs,
arbitration fees or costs, witness fees and reasonable attorneys’ and
accountants’ fees and expenses.

(ff)“Material Adverse Effect” means any Effect that, considered together with
all other Effects that have occurred prior to the date of determination of the
occurrence of the Material Adverse Effect, has or would reasonably be expected
to have a material adverse effect on the Purchased Assets or the business,
financial condition, assets, liabilities or results of operations of the BOXR
Platform or ACTIA Platform, taken as a whole; provided, however, that Effects
arising or resulting from the following shall not be taken into account in
determining whether there has been a Material Adverse Effect: (i) the
announcement of the Agreement or the pendency of the transactions contemplated
hereby, (ii) any change in the stock price or trading volume of Seller’s Common
Stock (it being understood, however, that any Effect causing or contributing to
any change in stock price or trading volume of Seller’s Common Stock may be
taken into account in determining whether a Material Adverse Effect has
occurred, unless such Effects are otherwise excepted from this definition),
(iii) the taking of any action, or the failure to take any action, by Seller
that is required to comply with the terms of the Agreement or the taking of any
action expressly permitted by Section 5.1, (iv) any natural disaster or
epidemics, pandemics or other force majeure events, or any act or threat of
terrorism or war, any armed hostilities or terrorist activities (including any
escalation or general worsening of any of the foregoing) anywhere in the world,
(v) any change in GAAP or applicable Legal Requirement or the interpretation
thereof or (vi) general economic or political conditions or conditions generally
affecting the industries in which Seller operates; except, in each case with
respect to clauses (iv), (v) and (vi), to the extent disproportionately
affecting the BOXR Platform and ACTIA Platform or Purchased Assets, taken as a
whole, relative to other similarly situated companies in the industries in which
Seller operates.

(gg)“Milestone Patents” means any [***].

(hh)“Nasdaq” means The Nasdaq Stock Market.

38



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

(ii)“Order” means any judgment, order, writ, injunction, ruling, decision or
decree of (that is binding on a Party), or any plea agreement, corporate
integrity agreement, resolution agreement, or deferred prosecution agreement
with, or any settlement under the jurisdiction of, any court or Governmental
Authority.

(jj)“Permitted Encumbrance” means (i) any statutory liens for current Taxes not
yet due and payable, (ii) minor imperfections of title or similar encumbrance
that have arisen in the ordinary course of business and that do not (in any case
or in the aggregate) materially impair the value of the Purchased Assets or
materially interfere with the continued use of the Purchased Assets, (iii)
statutory liens to secure obligations to landlords, lessors or renters under
leases or rental agreements, and (iv) statutory liens in favor of carriers,
warehousemen, mechanics and materialmen, to secure claims for labor or materials
arising or incurred in the ordinary course of business.

(kk)“Person” means any individual, Entity or Governmental Authority.

(ll)“Platform” means the research, development, regulatory, manufacturing,
exploitation and all other activities (including all pre-clinical study and
clinical trial activities) of Seller or any Subsidiary of Seller to the extent
related to the BOXR Platform or the ACTIA Platform, the Programs and the
Products, any and all precursors, derivatives and conjugates of the Products,
but excluding, for the avoidance of doubt, Seller’s ACTR platform technology and
PLX9486 technology.

(mm)“Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, inquiry, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any court or
other Governmental Authority or any arbitrator or arbitration panel.

(nn)“Products” means the product candidates being researched or developed using
the BOXR Platform or the ACTIA Platform, including Seller’s product candidate
known as BOXR1030 which targets GPC-3 and contains the GOT2 transgene and [***]
which targets [***].

(oo)“Programs” means any and all preclinical and clinical programs that relate
to the BOXR Platform or the ACTIA Platform, including Seller’s BOXR1030 program.

(pp)“Regulatory Approval” means, in a particular country or regulatory
jurisdiction, any and all approvals (including pricing and reimbursement
approvals), licenses, registrations or authorizations of any Regulatory
Authority or any other Governmental Authority (including INDs, product
approvals, pricing approvals, import permits, and, in each case any supplements
and amendments thereto) necessary or useful for the testing, commercial
manufacture, distribution, marketing, promotion, offer for sale, use, import,
export and sale of any compound or (bio)pharmaceutical product in a given
country or regulatory jurisdiction.

39



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

(qq)“Regulatory Approval Application” means an application submitted to the
appropriate Regulatory Authority seeking Regulatory Approval of a Product in a
country, including INDs and NDAs (new drug applications).

(rr)“Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable supranational, national, regional, state or local
regulatory agency, department, bureau, commission, council or other Governmental
Authority involved in granting Regulatory Approval for a product in such country
or regulatory jurisdiction, including without limitation, the FDA.

(ss)“Regulatory Documentation” means any and all (i) applications,
registrations, licenses, authorizations and approvals, and non-clinical and
clinical study authorization applications or notifications (including all INDs,
Regulatory Approval Applications, Regulatory Approvals and amendments and
supplements to any of the foregoing and all supporting files, writings, data,
studies and reports) prepared for submission to a Regulatory Authority or any
other Governmental Authority with a view to the obtaining or maintaining of any
Regulatory Approval, (ii) substantive correspondence to or with the FDA, any
Regulatory Authority or any other Governmental Authority, (iii)
pharmacovigilance databases, adverse drug experience reports and associated
documents, and investigations of adverse drug experience reports, and (iv)
non-clinical, clinical and other data contained or referenced in or supporting
any of the foregoing.

(tt)“Representatives” means directors, officers, employees, managers, agents,
attorneys, accountants, investment bankers, advisors and representatives.

(uu)“Seller Intellectual Property Assets” means all Intellectual Property Assets
owned or in-licensed by Seller or any of its Affiliates and used or held for use
by Seller or any of its Affiliates, but excluding any Excluded Assets.  “Seller
Intellectual Property Assets” includes the Products, Seller Patents, Seller
Marks, Seller know-how, and Seller Copyrights.

(vv)“Specified Claim” means a [***].

(ww)“Subsidiary” of a Person means any corporation having more than fifty
percent (50%) of whose outstanding voting securities, or any partnership,
limited liability company joint venture or other entity having more than fifty
percent (50%) of whose total equity interest, is directly or indirectly owned by
such Person.

(xx)“Tax” or “Taxes” means any federal, state, local, foreign or other tax,
including any income tax, franchise tax, capital gains tax, gross receipts tax,
value-added tax, surtax, estimated tax, unemployment tax, national health
insurance tax, excise tax, ad valorem tax, transfer tax, stamp tax, sales tax,
use tax, property tax, business tax, withholding tax, payroll tax, customs duty,
alternative or add-on minimum or other tax or similar charge (whether imposed
directly or through withholding and whether or not disputed), and including any
fine, penalty, addition to tax, interest or additional amount imposed by a
Governmental Authority with respect thereto (or attributable to the nonpayment
thereof).

40



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

(yy)“Tax Return” means any return (including any information return), report,
statement, declaration, claim or refund, estimate, schedule, notice,
notification, form, election, certificate or other document or information, and
any amendment or supplement to any of the foregoing, filed or required to be
filed with any Governmental Authority (or provided to a payee) in connection
with the determination, assessment, collection or payment of any Tax or in
connection with the administration, implementation or enforcement of or
compliance with any Legal Requirement relating to any Tax.

(zz)“Third Party” means any Person other than Seller, Buyer or one of their
respective Affiliates.

(aaa)“Total Consideration” shall mean an amount equal to (i) the Closing
Purchase Price, plus (ii) the aggregate amount of any Milestone Payments if and
when payable pursuant to Section 1.9.

(bbb)“Transaction Documents” means this Agreement and any schedules or exhibits
thereto, including, but not limited to, the Bill of Sale, the Sublease, the
Patent Assignment, the Intellectual Property Assignment, the Escrow Agreement,
the Restrictive Covenants Agreement, the Transition Services Agreement and any
other agreements, instruments and documents required to be delivered at the
Closing.

(ccc)“Transferred Records” means all books, records and recorded information
maintained by Seller or any of its Affiliates (including any copies (electronic
or otherwise, including e-mail messages containing such information) thereof) as
of the Closing Date that exclusively relate to the BOXR Platform or the ACTIA
Platform, including those listed on Schedule 1.1(e).

(ddd)“Transferred Regulatory Documentation” means (i) all Existing Regulatory
Filings and (ii) all other Regulatory Documentation owned by Seller or any of
its Affiliates (including any copies (electronic or otherwise) thereof) that
exclusively relates to the BOXR Platform or the ACTIA Platform.

(eee)“Treasury Regulations” means the United States Treasury regulations
promulgated under the Code.

Other Capitalized Terms

.  The following terms shall have the meanings specified in the indicated
section of this Agreement:

Term

Section

“Acquired Contracts”

1.1(b)

“Acquisition Transaction”

5.4(a)

“Agreement”

Preamble

“Allocation Statement”

1.8(a)

“Apportioned Obligations”

5.3(b)

“Assumed Liabilities”

1.3(a)

“Bill of Sale”

1.3(a)

“Buyer”

Preamble

“Buyer Guarantor”

Preamble

41



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

“Claim”

2.2

“Closing”

1.5

“Closing Date”

1.5

“Code”

1.8(a)

“Continuing Employee”

5.2(a)

“Cross-Covenant Not to Sue”

4.1(g)(vii)

“CSP”

10.9

“Disclosure Schedules”

Section 2

“Draft Allocation Statement”

1.8(a)

“Employee Plan”

2.9(e)(i)

“Environmental Laws”

2.10

“Epirus Transaction”

6.4

“ERISA”

2.9(a)

“ERISA Affiliate”

2.9(e)(ii)

“Excluded Assets”

1.2

“Excluded Contracts”

1.2(b)

“Excluded Liabilities”

1.3(b)

“FDA’s”

2.8(b)

“FLSA”

2.11(c)

“Hazardous Material”

2.10

“Intellectual Property Assignment”

4.1(g)(viii)

“Key Employee”

Recital

“Key Employee Agreements”

4.1(e)

“Lease”

1.2(d)

“Milestone Event”

1.9(a)

“Milestone Payments”

1.9

“Netherlands Commercial Court”

10.9

“Non-Assignable Right”

1.4(c)

“Offer Letter”

5.2(a)

“Offered Employee”

5.2(a)

“Parties”

Preamble

“Patent Assignment”

4.1(g)(iii)

“Patent Status Report”

1.9(a)(ii)

“Permits”

2.2

“Personal Property”

1.1(a)

“Post-Closing Apportioned Period”

5.3(b)

“Pre-Closing Apportioned Period”

5.3(b)

“Purchased Assets”

1.1

“Purchased Confidentiality Rights”

1.1(f)

“Purchased Defenses and Claims”

1.1(i)

“Seller”

Preamble

“Seller Associates”

2.11(a)

“Seller Copyrights”

2.5(a)

“Seller Employee Plan”

2.9(a)

“Seller Marks”

2.5(a)

“Seller Patents”

2.5(a)

42



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

“Sublease”

4.1(f)(ii)

“Third Party Claim”

8.5

“Third Party IP Assets”

2.5(b)(vi)

“Top Suppliers”

2.16

“Transfer Taxes”

5.3(a)

“Transition Services Agreement”

4.1(f)(vii)

 

Section 10 - Miscellaneous

Fees and Expenses

.  Except as otherwise provided herein, no expenses of Seller relating in any
way to the purchase and sale of the Purchased Assets hereunder and the
transactions contemplated hereby, including without limitation legal, accounting
or other professional expenses of Seller, shall be charged to or paid by Buyer
or be included in any of the Assumed Liabilities.  Except as otherwise provided
herein, all fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses, whether or not the Closing is consummated.

Notices

.  All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly delivered and received hereunder (a) one Business
Day after being sent for next Business Day delivery, fees prepaid, via a
reputable international overnight courier service, (b) upon delivery in the case
of delivery by hand or (c) on the date delivered in the place of delivery if
sent by email or facsimile (with a written or electronic confirmation of
delivery) prior to 6:00 p.m. New York City time, otherwise on the next
succeeding Business Day, in each case to the intended recipient as set forth
below:

TO BUYER:

SOTIO, LLC
180 Canal Street
Suite 300
Boston, MA 02114
Attn:  [***]
Fax:  [***]
Email:  [***]

With a copy (which shall not constitute notice) to:

Cooley LLP
1299 Pennsylvania Avenue NW, Suite 700
Washington, DC 20004
Attn:  [***]
Fax:  [***]
Email:  [***]

TO SELLER:

Unum Therapeutics Inc.
200 CambridgePark Drive, Suite 3100


43



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

Cambridge, MA 02140
Attn:  [***]
Email:  [***]

With a copy (which shall not constitute notice) to:

Goodwin Procter LLP
100 Northern Avenue
Boston, Massachusetts 02210
Attention:  [***]
Email: [***]

Any notice given hereunder may be given on behalf of any party by his counsel or
other authorized representatives.

Entire Agreement

.  This Agreement, including the Schedules, Appendices and Exhibits referred to
herein and the other writings specifically identified herein or contemplated
hereby, is complete, reflects the entire agreement of the parties with respect
to its subject matter, and supersedes all previous written or oral negotiations,
commitments and writings.  No promises, representations, understandings,
warranties and agreements have been made by any of the parties hereto except as
referred to herein or in such Schedules, Appendices and Exhibits or in such
other writings; and all inducements to the making of this Agreement relied upon
by either party hereto have been expressed herein or in such Schedules,
Appendices or Exhibits or in such other writings.

Assignability; Binding Effect

.  This Agreement may not be assigned by any party without the prior written
consent of the other parties; provided, however, that Buyer may collaterally
assign its rights and remedies hereunder in connection with any Indebtedness of
Buyer or its Affiliates.  Subject to the foregoing, this Agreement shall be
binding upon and enforceable by, and shall inure to the benefit of, the parties
hereto and their respective successors and permitted assigns.

Interpretation

.  The captions in this Agreement are for convenience only and shall not affect
the construction or interpretation of any term or provision hereof.  The use in
this Agreement of the masculine pronoun in reference to a party hereto shall be
deemed to include the feminine or neuter, as the context may require. Any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.  The words “included,” “includes” or “including” (or
any other tense or variation of the word “include”) in this Agreement shall be
deemed to be followed by the words “without limitation.”  The use of the term
“ordinary course of business” shall in all cases herein mean “ordinary course of
business consistent with past practices.”  When reference is made in this
Agreement to an Article, Section, schedule or exhibit, such reference shall be
to an Article, Section, schedule or exhibit of this Agreement unless otherwise
indicated.  The words “hereof,” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  References to “or” will be deemed to be
disjunctive but not necessarily exclusive (i.e., unless the context requires
otherwise, “or” will be interpreted to mean “and/or” rather than
“either/or”).  References to a “day” or number of “days” (without any
qualification of “business”) will be interpreted as a reference to

44



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

a calendar day or number of calendar days.  If any action or notice is required
to be taken or given on or by a particular calendar day, and such calendar day
is not a Business Day, then such action or notice will be deferred until, or may
be taken or given on, the next Business Day.

Execution in Counterparts

.  This Agreement may be executed in several counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
instrument.  The exchange of a fully executed Agreement (in counterparts or
otherwise) by all parties hereto by facsimile or electronic transmission in .PDF
format shall be sufficient to bind the parties to the terms and conditions of
this Agreement.

Amendments

.  This Agreement may not be amended or modified, nor may compliance with any
condition or covenant set forth herein be waived, except by a writing duly and
validly executed by each party hereto, or in the case of a waiver, the party
waiving compliance.

Bulk Sales Law

.  Buyer hereby waives compliance with the provisions of any applicable bulk
sales law and Seller agrees to hold Buyer harmless from all claims made by
creditors with respect to non-compliance with any bulk sales law, if any.

Applicable Law; Jurisdiction

.  This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws.  In any action or
proceeding between any of the parties arising out of or relating to this
Agreement or any of the transactions contemplated hereby, each of the parties:
(a) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the Court of Chancery of the State of Delaware or, to
the extent such court does not have subject matter jurisdiction, the Superior
Court of the State of Delaware or the United States District Court for the
District of Delaware, (b) agrees that all claims in respect of such action or
proceeding shall be heard and determined exclusively in accordance with clause
(a) of this Section 10.9, (c) waives any objection to laying venue in any such
action or proceeding in such courts, (d) waives any objection that such courts
are an inconvenient forum or do not have jurisdiction over such party, (e)
agrees that service of process upon such party in any such action or proceeding
shall be effective if notice is given in accordance with Section 10.2 and (f)
irrevocably and unconditionally waives the right to trial by jury. The parties
further agree that all actions against Buyer Guarantor, as guarantor to Buyer,
to enforce a final judgment obtained under this Section 10.9 may be resolved by,
in addition to the courts named above, the Amsterdam District Court following
proceedings in English before the Chamber for International Commercial Matters
(“Netherlands Commercial Court”); an action for interim measures to enforce a
final judgment, including protective measures, available under Dutch law may be
brought in the Netherlands Commercial Court's Court in Summary Proceedings
(“CSP”) in proceedings in English; and any appeals from or against judgments
issued by the Netherlands Commercial Court or CSP will be submitted to the
Amsterdam Court of Appeal’s Chamber for International Commercial Matters

Other Remedies; Specific Performance

.  Except as otherwise provided herein, any and all remedies herein expressly
conferred upon a Party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such Party, and the
exercise by a Party of any one remedy will not preclude the exercise of any
other remedy.  The parties agree that irreparable damage for which monetary
damages, even if available, would not

45



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

be an adequate remedy, would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms
(including failing to take such actions as are required of it hereunder to
consummate this Agreement) or were otherwise breached.  It is accordingly agreed
that the Parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity, and each of the parties waives any bond, surety or other security that
might be required of any other party with respect thereto.  Each of the parties
further agrees that it will not oppose the granting of an injunction, specific
performance or other equitable relief on the basis that any other party has an
adequate remedy at law or that any award of specific performance is not an
appropriate remedy for any reason at law or in equity.

Severability

.  Any term or provision of this Agreement that is invalid or unenforceable in
any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the parties agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be valid and enforceable as so modified.  In the event such court does not
exercise the power granted to it in the prior sentence, the parties agree to
replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

[Signature Pages to Follow]

 

 

46



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the date set forth above by their duly authorized representatives.

BUYER:

SOTIO, LLC

By:  /s/ Matthew Plaud, MSM
Name: Matthew Plaud, MSM
Title:   Chief Executive Officer

 

SOTIO N.V.

 

 

 

By:  /s/ J.C. Jansen

Name:  J.C. Jansen

Title: Director

 

 

 



ACTIVE/104823866.3  

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the date set forth above by their duly authorized representatives.

SELLER:

Unum Therapeutics Inc.

By:  /s/ Charles Wilson, Ph.D.
Name: Charles Wilson, Ph.D.
Title:   Chief Executive Officer

 



ACTIVE/104823866.3  

 

 

